Case 0:21-mj-06112-AOV
        Case 1:19-cr-00227-JLS-MJR
                         Document 5 Document
                                     Entered on
                                              93FLSD
                                                  FiledDocket
                                                        03/02/21
                                                              03/02/2021
                                                                  Page 1 ofPage
                                                                            62 1 of 62


                                                                                       AOV,CLOSED
                           U.S. District Court
                Southern District of Florida (Ft Lauderdale)
     CRIMINAL DOCKET FOR CASE #: 0:21−mj−06112−AOV All Defendants

    Case title: USA v. Gerace                                 Date Filed: 03/01/2021
                                                              Date Terminated: 03/01/2021

    Assigned to: Magistrate Judge Alicia O.
    Valle

    Defendant (1)
    Peter Gerace, Jr.
    10154−055
    YOB 1967 English
    TERMINATED: 03/01/2021

    Pending Counts                            Disposition
    None

    Highest Offense Level (Opening)
    None

    Terminated Counts                         Disposition
    None

    Highest Offense Level (Terminated)
    None

    Complaints                                Disposition
    21:846=CD.F.Conspiracy to Distribute
    Controlled Substance, 18:1591.F.Sex
    Trafficking



    Plaintiff
    USA                                          represented by James Ustynoski
                                                                US Attorney's Office
                                                                99 NE 4th Street
                                                                Miami, FL 33132
                                                                Email: James.Ustynoski@USDOJ.GOV
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                                                                    1
Case 0:21-mj-06112-AOV
        Case 1:19-cr-00227-JLS-MJR
                         Document 5 Document
                                     Entered on
                                              93FLSD
                                                  FiledDocket
                                                        03/02/21
                                                              03/02/2021
                                                                  Page 2 ofPage
                                                                            62 2 of 62


                                                                 Designation: Retained

     Date Filed   # Page Docket Text
     03/01/2021   1       Magistrate Removal of Indictment from Western District of New York Case
                          number in the other District 19−Cr−227−JLS as to Peter Gerace, Jr (1). (tpl)
                          (Entered: 03/01/2021)
     03/01/2021   2       Minute Order for proceedings held before Magistrate Judge Alicia O. Valle:
                          Initial Appearance in Rule 5(c)(3)/Rule 40 Proceedings as to Peter Gerace, Jr held
                          on 3/1/2021. Bond recommendation/set: Peter Gerace Jr. (1) HOME
                          CONFINEMENT/Electronic Monitoring with GPS. Date of Arrest or Surrender:
                          3/1/21.. (Digital 12:53:33) (Signed by Magistrate Judge Alicia O. Valle on
                          3/1/2021). (at) (Entered: 03/01/2021)
     03/01/2021   3       Home confinement with GPS Location Monitoring PSB Bond Entered as to Peter
                          Gerace, Jr Approved by Magistrate Judge Alicia O. Valle. Please see bond image
                          for conditions of release. (tpl) (Additional attachment(s) added on 3/2/2021: # 1
                          Restricted Bond with 7th Page) (tpl). (Entered: 03/02/2021)
     03/01/2021   4       ORDER OF REMOVAL ISSUED to Western District of New York as to Peter
                          Gerace, Jr. Closing Case for Defendant. Signed by Magistrate Judge Alicia O.
                          Valle on 3/1/2021. See attached document for full details. (tpl) (Entered:
                          03/02/2021)




                                                                                                               2
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        1 of3 45
                                                                              ofPage
                                                                                 62 3 of 62
       IN TM DISTRICT COURT OF TM UMTED STATES

                            for the Western Di*ria of New York
                                                            OCTOBER 2OI9 GRAND JT]RY
                                                            (Impaneled l0 / 18 / 2019)


     TMUNITEDSTATESOFAMERICA                                SECOND     21-MJ-6112-AOV
                                                            SIJPERSEDING
            -vs-                                            INDICTMENT
                                                            t9-cR-227-[LS
     JOSEPH BONGIOVANNI
      (Counts 1-5,8, 10-18), and                            Violations:

                                                            Title 21, United States Code,
     PETER GERACE JR.                                       Sections 846, 841(a)(l), arrA'gSO(uXt);
      (Counts 2,6-9)                                        Title 18, United States Code, Sections
                                                            37 1, 201(bX1)(C), 201 OX2XA),
                                                            20IOX2XC), l00l(a)(2), 1519, and
     ,"m:nlYr*roti+trF**-                                    1594(c)
                                                             (18 Counts and 4 Forfeiture Allegations)
           FEB   95   202


                                            II{IBODUCTIAN
      EY

                                       The Grand Jury Charges That:

    As relevant to this Indictrnent:

           l.Thedefendant,JOSEPHBONGIOVANMC'BONGIOVANNI"),beganhis

    career in law enforcemelt as an Erie County Sheriff Deputy in or about 1995'
                                                                                       ln or about

     1998, the defendant BONGIOVANNI joined the Drug Enforcement Administration

    (,DEA)    as a special    Agent ("SA") and his career with the DEA took him out of the Buffalo

    area for a period of time. In or about 2001, until his retirement on or
                                                                            about February L,2019,

     the defendant   BoNGIOVANM was assigned to Buffalo, New York, DEA Resident office.



            2.AsaDEASA,thedefendantBoNGIovANMwasa..publicofficial,,as
     defined in Title 18, United States Code, Section 201(a)(1)'




                                                                                                        3
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        2 of4 45
                                                                              ofPage
                                                                                 62 4 of 62
          3.ThedefendantBoNclovANNlhadfriendsandassociateswhohelnewwere
                                                                            substances' The
   involved in possession, use, distribution, and importation of controlled
                                                            involved in possession, use,
   defendant BONGIOYANNI',s friends and associates who were

   and distribution, and importation of controlled substances, included, among
                                                                                         others,


    individuals he believed to be members of, connected to, or associated with
                                                                               Italian Organized

    Crime QOC) in the Westem District of New York and elsewhere'



           4.PETERGERACEJR.(.GERACE,'),isafriendandassociateofdefendant

    BONGIOVANNI. GERACE, for a period of time, was on supervision by the United           States


                                                       York. GERACE is also the owner        and
    Probation OfEce for the Westem District of New

    principal operator of Pharaoh's Gentlemen's Club ("Pharaoh's"), located at 999 Aero Drive,

    cheektowaga, New York. GERACE employs topless dancers, bartenders, bouncers,

    managers, and kitchen staff at Pharaoh's where food, beverages, and dances
                                                                               with topless

    dancers are sold to patrons. Several     of GERACE's male employees at Pharaoh's          are


    members of a motorcycle club called the outlaws Motorcycle club
                                                                    ("outlaws MC").



            5.     Michael Massecchia ("Masecchia"), is a friend and associate of defendant

    BONGIOVANM and is a member or associate of Ioc in the westem District of New York,

     and elsewhere. Massecchia has been involved in the possession
                                                                   with intent to distribute, and

                                                                              Westem District of
     distribution of, controlled substances for over twenty (20) years in the

     New York and elsewhere. Massecchia had been a target or subject of several
                                                                                DEA         cases


                                                                    but Massecchia was
     during defendant BoNGIOVANNI',s tenure as a DEA special agent,

     neverarrestedorchargedinanyDEAcasesorinvestigationsduringdefendant
     BONGIOVANNI'S tenure as a DEA special agent'


                                                   2




                                                                                                    4
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        3 of5 45
                                                                              ofPage
                                                                                 62 5 of 62
          6.TheDEAwasanagencywithinttreexecutivebranchoftheGovemmentofthe
                                                           things, investigating narcotics
   United States, and the DEA is charged with, among other

   traffickingactivityandenforcingthecontrolledsubstancelawsoftheUnitedStates.TheDEA

   requireditsSAstoupholdtheruleoflaw,andtoactwithintegrityintheirpersonaland
    professional actions.



                                                                               in the
           7.     As a DEA SA, the defendant BoNGIOVAI{M was specially trained

    investigation of tlrug traf[cking activity and was familiar Yrith
                                                                      DEA policy, record keeping,

    procedures, and databases.




           S.ThelawfirlfunctionsandofficialdutiesofDEASAsincluded,butwerenot
                                                                                 and DEA
    timited to, initiating and conducting investigations; interviewing witnesses

    confidential soruces; potecting the identity of witnesses and DEA
                                                                      confidential sources;

    protecting the integrity, confitlentiality, and operational security   of federal and state

    investigations; collecting and preserving evidence; preparing authfirl
                                                                           and accurate DEA

    memorandaandreports;preparingsearchwarrantandcriminalcomplaintaffidavits'

     documenting information that was helpfid to current and future
                                                                    DEA investigations; arresting

                                                                preparing and proposing DEA cases
     indivitluals who had violated federal and state drug laws;

     forprosecution;an.lactingwithhonestyandintegrityintheirlepresentationsand
     communications with prosecutors and other members of law enforcement'



            g.ThedefendantBoNGlovANM,throughtrainingandexperience'was
                                                                  conducted drug trafficking
     familiat with how the DEA and other law enforcement agencies

     investigations, and how     DEA agents and other law enforcement ofEcers utilized         de-




                                                   .,




                                                                                                     5
Case 0:21-mj-06112-AOV
        Case
           Case
              1:19-cr-00227-JLS-MJR
                 0:21-mj-06112-AOV
                           Document 5Document
                                       Document
                                        Entered 1on
                                                  93Filed
                                                    FLSD
                                                       Filed
                                                          03/01/21
                                                           Docket
                                                             03/02/21
                                                                   03/02/2021
                                                                     Page
                                                                        Page
                                                                           4 of6 45
                                                                                 ofPage
                                                                                    62 6 of 62
                                                                      other agents and law
   conflicdon databases as a means to coordinate investigations with

   enforcement agencies.



           10.De-conflictiondatabasesenabledlawenforcementomcelsconductingan

    investigation of a specific individual or specific individuals to be alerted
                                                                                       if   another law

    enforcement officer      or   agency had an investigative interest   in the   same individual or

    individuals.



                                                 COI'NT    1


                                  (Conspiracy to Defraud the United States)

                                   The Grand Jury Further Charges That:

            l.Theallegationsoftrelntroductionarerepeatedandre-allegedand
    incorporated by reference as if set forttr fully herein'



            2.         Beginning in or about 2008 and continuing until in or about August 2019, the

    exact dates being unlrrown,         in the Westem District of New York, and elsewhere, the
                                                                            combine,
    defendant, JOSEPE BONGIOVANNI, did knowingly, willfully, and unlawfully

    conspire,andagreewithMichaelMasecchiaandothers,knownandunknown:

            a,         to defraud the United States and the Drug Enforcement Administration @EA),

                                                                                  of deceit, craft,
     an agency of the united states, by interfering with and obstructing by means

     and trickery, the lawfrrl and legitimate govemmental functions and
                                                                        rights of the DEA, that is:



                   1          *re right to have its business and its affairs, and the transaction
                              of thI official business of the DEA conducted honestly and
                              impartially, free ftom comrption, fraud, improper and undue
                              infiuence,-dishonesty, unlawful impairment and obstruction; and



                                                       4




                                                                                                          6
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                 0:21-mj-06112-AOV
                            Document 5Document
                                         Document
                                           Entered 1on
                                                     93Filed
                                                       FLSD
                                                          Filed
                                                             03/01/21
                                                              Docket
                                                                03/02/21
                                                                       03/02/2021
                                                                         PagePage5 of7 45
                                                                                       ofPage
                                                                                          62 7 of 62
                                                                                         and
              u.       the right to the conscientious, loyal, falthful, d-isinterested
                       ,nUiur.a services, decisions, actions and performance of his
                       duties by the defendant, JOSEPE BONGIOVANM, in his
                       official capacity as a DEA SA free from comrption, partiality'
                       improper influerce, bias, dishonesty and fraud in dealing with
                       ttre DEA and other law enforcement agencres;


                                                                                            value to
           b.      directly and indirectly, comrptly to give, offer, and promise a thing of

                                                                                omit to do aa act      in
    a public officiat, with intent to induce a public official to do an act and

    violation ofhis lawfirl duty   as   opportunities arose, in violation ofTitle 18, United States Code,

    Section 201(bX1)(C); and

           c.      tlirectly and indirectly, corruptly to demand, seek, receive, accept, and agree to

                                                                                        act and
    receive and acce?t, athing of value personally, in retum for being indUced to do an

    omit to do an act in violation of official duty as opportunities arose, in violation of Title
                                                                                                  18,


    United States Code, Section 201(bX2XC).



                                            MANNERANDMEANS

            3      The conspiracy was carried out by the Manner and Means set forth below'




            4.      It was part ofthe conspiracy that, in order to build trust and maintain continuity

     with his coconspirators, the defendant BONGIOVANM did not investigate his friends and
                                                                           shield his friends and
     associates and used his position as a DEA SA in Buffalo, New York, to

                                                                                to or associated
     associates, and others including Masecchia, who he believed were connected

     with IOC, from criminal investigations.



            5.Itwaspartoftlreconspiracythat,inexchangeforpaymentshereceivedandin

     order to ingratiate himself to individuals whom he believed were members
                                                                              and associates            of
                                                                                    I
     IOC, the defendant BONGIOVANM utilized his position as a DEA SA to attempt to




                                                                                                             7
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        6 of8 45
                                                                              ofPage
                                                                   investigations62of8 his
                                                                                       of 62
  dissuade other members of law enforcement: from conducting
                                                                     believed to be connected to
   coconspirators, friends, associates and individuals the defendant
                                                               from conducting investigations
   or associated with IOC, including Masecchia and others; and
                                                                      activities and those of his
   into any individuals who may have been able to expose his criminal
                                                                  be connected to or associated
   friends, associates, and individuals the defendant believed to

   with IOC.



             6.Itwaspartoftheconspiracythat,inexchangeforpaymentshereceived'and
                                                                           associated with IOC' the
    to ingratiate himself to individuals he believed to be connected to or
                                                          gain and provide information
    defendant BONGIOVANM used his position as a DEA SA to
                                                                                 to be cooperating
    about federal investigations, and about individuals cooperating or suspected
                                                                                to continue their
    with law enforcement, to enable his coconspirators, friends, and associates

    tlrug trafficking activities without disruption by law enforcement'



             T.Itwaspartoftheconspiracythat,betweeninorabout2008andinorabout

     2017,   in   exchange for bribes totaling approximately at least $250,000    in United   states


    currencypaidbyMasecchia,workingwithothers,thedefendantBONGlovANMusedhis

    positionasaDEASAtoprotectthecoconspiratordrugtrafEckerswhowerepayinghim

    bribes and their associates



             8.       It   was part of the conspiracy that the defendant   BONGIOVANM was paid

    bribesbyMasecchia,whowasworkingwithothers,onarectxringbasisinexchangefor
                                                          provided information desigrred
     regular debriefings whereby the defendant BONGIOVANM

     to plotect and conceal the drug trafrcking activities of his friends, associates, and
     coconspirators.

                                                       6




                                                                                                       8
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        7 of9 45
                                                                              ofPage
                                                                                 62 9 of 62
         g. It was part of the conspiracy that' utilizing state and DEA de-confliction
   databases,thedefendantBoNGloVANMwouldbealertedwhenotherageotswerelooking

   atthedrugffamckingactivityofinttividualsassociatedwithtlredefendantBoNGlovANM

   or under his Protecdon.



                                                                            he received and in
          10.    It was part of the conspiracy that' in exchange for bribes

   oldertocreatetheappeanceofalegitimateDEAinvestigationandtomaximizehisabiliry
                                                                 of other law er:forcement agents
   to utilize de-confliction databases to monitor the activities
                                                        agents or agencies successfrrlly
   and agencies, and to ensure no other law enforcement

    investigatedthedrugtraffickersunderthedefendantBONGIOVANNI'spaidprotection'the

    defendantBoNGlovANNlinitiatedaDEAcasefileinthenamesofcoconspiratordrug
                                                         protection bribes'
    traffickers who were paying the defendant BONGIOVANM



                                                                              utilized his
           ll.    It was part of the conspiracy that the defendant BONGIOVANM

    accesstoDEAdatabasesandinformation,meetingswithotherlawenforcementofrcersand
                                                    of 1aw enforcement techniques, methods,
    Assistant United States Attomeys, and lnowledge
                                                       in avoiding law enforcement scrutiny and
    and procedures, to advise and assist drug Eamckers

    detedion.



            12.Itwaspartoftheconspiracythat,inexchangeforbribeshereceived,defendant

     BoNGlovANNlprovidetlinformationtohiscoconspiratorsabouttheexistenceof

     investigations,thestatusofinvestigations,theidentityofcoopelators'andspecific
                          specific techniques utilized or under consideration
                                                                              in investigations
     information, including

     t}ratheleamedthroughhispositionasaDEASAandhisinteractionswithothermembersof

     law enforcement.
                                                   7




                                                                                                    9
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                         Document 5Document
                                   Document
                                    Entered on
                                            193FLSD
                                               Filed
                                                 Filed
                                                     03/01/21
                                                     Docket
                                                       03/02/21
                                                             03/02/2021
                                                               Page
                                                                 Page8 of
                                                                       1045
                                                                          Page
                                                                          of 62 10 of 62
          13.Itwaspartoftheconspiracythat'inexchangeforbribeshereceivedandto

   plotectthecontinuingdrugtraffickingoperationsofhiscoconspirators,afteropeningaDEA

   file,thedefendantBoNGlovANNlfeigredlegitimateinvestigationsothatinformation

   abouthiscoconspfuatols,andanyoneseekingtocooperateagainstthem,wouldbefunneled
                                                     enforcement to defer investigation of his
   towards him, and so inducing other members of law

    coconspirators to him'



           14.Itwaspartoftheconspiracythat,afterfeigringlegitimateinvestigationfora

    periodoftimesothatinformationabouthiscoconspirators,andanyoneseekingtocoopelate

    against them, would be funneled towards him, the defendant
                                                                    BONGIOVANM closed the
                                                                      paid plotection
    DEA file related to drug traffickers under defendant BoNGlovANM,s
                                                               to receive de<onfliction notices
    knowing that, even with the flte closed, he would continue

    related to individuals under his protection'



            15.    It was part of the conspiracy that, even 4fter the defendant BONGIOVANM
                                                           the defendant BONGIOVAITIM's paid
     closed the DEA file related to drug traffickers under
                                                                        that he had an active
     protection, he continued to represent to others in law enforcement

     investigationinanefforttodissuadeothermembersoflawenforcementfromcommencing
                                                                 and coconspirators'
     and developing an investigation of his friends, associates'



                                                                                 made false
             16.   It was part of the conspiracy ttrat the tlefendant BONGIOVANM

     entriesandrepresentationsinDEAdocuments,andfalsestatementsandrepresentationsto

     other members     of law   enforcement,   in   order to protect his friends, associates, and

                                                             and potential incarceration'
     coconspirators from investigation, arrest, prosecution'



                                                     8




                                                                                                    10
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                 0:21-mj-06112-AOV
                          Document 5Document
                                       Document
                                        Entered on
                                                 193FLSD
                                                     Filed
                                                       Filed
                                                           03/01/21
                                                           Docket
                                                             03/02/21
                                                                   03/02/2021
                                                                     Page
                                                                       Page9 of
                                                                             1145
                                                                                Page
                                                                                of 62 11 of 62
                                              that the  defendant BONGIOVANNI would
          17.   It was part of the conspiracy

    falselydenytootheragensoft}reDEAtheexistenceandextentofconnectionsbetween

    himselfandindividualsheknewtobeinvolvedinthepossession,use,distribution,and

    importationofcontrolledsubstances,andindividualshebelievedwereconnectedtoot

    associated with IOC.



                                                                              provided
           18.    It was part of the conspiracy that the defendant BONGIOVANM

                    to his   coconspirators and would instruct such individuals
                                                                                tlrat,        if   the
    cover stories

    communications or meetings between the defendant
                                                     and the coconspirators were ever

    questionedbylawenforcement,theconspiratorsshouldconcealthetruenatureoftheir

                           the   defendant BoNGTOVANNI             by   pretending   the   defendant
    relationship wittr
                                                           informans'
     BONGIOVANNI was recnriting such individuals to be DEA



            19. It was part of the           conspiracy   that' upon request' the          defendant


     BONGIOVANNI made efforts to         use his position as a   DEA SA to help coconspirators get

     out oftrouble with other law enforcement agencles'



                                                                                               would
             20. It was part of the consptacy that the defendant BONGIOVANNI
     concealhispossession,use,andtlistributionofcontrolledsubstances,thebribeshereceived,
                                                                coconspirators, and individuals who
     and the assistance he provided to his friends, associates,

                                                                  with IOC'
      he believed were members of, connected to, or
                                                    associated




                                                    9




                                                                                                         11
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        10 12
                                                                           of Page
                                                                              45
                                                                              of 62 12 of 62
                                    OVERTACTS

          2l.Infirrtheranceoftheconspiracyandtoeffect.theobjectsthereof,thefollowing

   overt acts were committed in ttre Westem
                                            District of New York' and elsewhere' by the

   defendant and others.



           22.Betweeninorabout2008andinorabout20lT'Masecchia'workingwith
           paid the defendant BONGIOVANM' who accepted' bribes on a recurring basis
    other,

    totalingapproximatelyatleast$250,000inUnite.lstatescurrencyinexchangeforprotection

    ftom arrest and Prosecution   '




            23.    Between   in or    about 2008 and      in or   about      2017
                                                                                    ' the defendant
                                           investigations, including the status of specific
    BoNGIoVANNI provided information abour
                        potential witnesses' aud confidential sources
                                                                          during roudne
    investigative techniques'
                                               who were paying him bribes'
     recurring meetings with tlrug traffickers



                   On or about November 25' 2012' the
                                                      tlefendantBONGIOVANNI leamed that
             24-
                                           paying him bribes were arrested by the New
                                                                                      York State
     friends and associates of individuals
                                                       U'S' currency' and other items' and the
     Police in relation to the seizure of marijuana'
                                acquiring information about the arests
                                                                       and made
     defendant BONGIOVANM began

      arangementstoopenaDEAcasetotakecontrolofthecasefromtheNewYorkStatePolice.



             25.    onoraboutNoltember2S,2Ol2,thedefendantBoNGlovANMauthoreda
                                                     of DEA     Case   Number C2-13-0026
      DEA 6 summary report and caused the initiation




                                                    10




                                                                                                      12
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                      Document
                                       Entered 1on
                                                 93Filed
                                                    FLSD
                                                      Filed
                                                         03/01/21
                                                          Docket
                                                            03/02/21
                                                                  03/02/2021
                                                                   Page
                                                                      Page
                                                             BONGIOVANNI 11 13
                                                                            of Page
                                                                               45
                                                                               of 62 13the
                                                                               caused    of 62
          26.   On or about De cember 24,2012' the defendant

                                                      the file in DEA Case Number C2-13-
   preparation of DEA 202forms adding target names to
                                                     associates who were paying him bribes.
   0026, incruding the names of drug traffickers and



                  On or about December 24,2012'the defendant
                                                             BONGIOVANNI caused the
           2'1.
                                                                forms in DEA Case Number C2-
    DEA preparation and entry of three (3) separate DEL
                                                          202

                                                         Special Agent listed as the    co-case
    l3-O[26with signatures that do not belong to the DEA

    agent on tlre DE A 202 form'



                                                                        submitted names'
           28.     In or about Janu ary 2013' the defendant BONGIOVANNI
                                                associates who were paying him bribes,
                                                                                       and the
    incruding the names of drug traffickers and
                                                      a state de{onfliction system'
    defendant's contact information, to "safety-Net"'



                                                                     became aware of an
            29.    In or about April 2013, the defendant BONGIOVANNI

     individual,tnowntotheGrandJury,whocouldcooperateagainstthetlrugtrafEckerspaying

     thedefendantBoNGlovANMbribes,andthedefendantBoNGlovANNlsignedupthe

     individualasaDEAconfidentialsource(..cs)withhimselfasthehandlingagent.


                                                               BONGIOVANNI signed up the
            30.   On or about Aprn 29,2013' the defendant
                                                    agent for a period from April 29, 2013,
                                                                                            until
     individual DEA cS with himself as the handling

      Aprn29,2014.


                                                                C2-13-0026' the defendant
             31.    On or about M ay 2,2013' in DEA Case Number
                                                       who were paying the defendant
      BONGIOVANM indexed names related to intlividuals

      BoNGlovANNlbribestogrvetheappearanceoflegitimateinvestigationandsothatDEA
                                                   11




                                                                                                    13
Case 0:21-mj-06112-AOV
        Case
           Case1:19-cr-00227-JLS-MJR
                  0:21-mj-06112-AOV
                             Document 5Document
                                         Document
                                           Entered 1on93Filed
                                                        FLSD
                                                           Filed
                                                              03/01/21
                                                               Docket
                                                                 03/02/21
                                                                       03/02/2021
                                                                        Page
                                                                           Page
                                                                              12 14
                                                                                 of Page
                                                                                    45
                                                                                    of 62 14 of 62
   de-conflictiondatabaseprocedureswouldalerthimifothermembersoflawenforcementwere

   investigating the individuals and associates
                                                of individuals who were paying the defendant

   BONGIOVANMbTibeS



                   Between on or about Aprn29,2Ol3, and on
                                                           or about September 9' 2013' the
           32.
    tlefendantBoNGlovANNlensuredthattheCSprovidednocooperationagainstthedrug
                                            and             on   September   9'   2Ol3
                                                                                         '   the   defendant
    traffickers who wete paying him bribes'

    BoNGlovANMcausedthecompletionofformDEA-512(d)deactivatingtheDEACS.


                                                                  sent an email
            33.    On or about May 23' 2013' defendant BONGIOVANM

    regartlingDEACaseNumberC2-13-0026tomembersoftheUnitedStatesAttorney'soffice'

    westemDistrictofNewYork,andaSpecialAgentwiththelnternalRevenueService(IRS)
                                               street and will report back soon'"
     stating that "we are malong srides in the



             g4.                                            agent conducted surveillance on a
                    On or about June 18, 2013' a fellow DEA
                               york that was controlled by a coconspirator who was a source of
     warehouse in Buffalo, New
                                                         and after the fellow DEA agent made
     bribe payments to the defendant BONGIOVANM'
                                           agent was advised by the defend'ant BONGIOVANNI
     relevant observations, the fellow DEA

     to discontinue the surveillance '


                                                                              received an email
             35.     Qn or about July    ll'   2013'the defendant BONGIOVANNI

                                              advising him' in part' that "Masecchia
                                                                                     is an
      ftom a fellow member of law enforcement

      associateandpossiblymadememberoftheBuffaloLCNfamily,,,anloCgroupoperatingin

      Buffalo, New York, and elsewhere'


                                                       t2



                                                                                                               14
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                       Document
                                         Entered 1on
                                                   93Filed
                                                     FLSD
                                                        Filed
                                                           03/01/21
                                                            Docket
                                                              03/02/21
                                                                    03/02/2021
                                                                     Page
                                                                        Page
                                                                           13 15
                                                                              of Page
                                                                                 45
                                                                                 of 62 15 of 62
                                                                           sent an email to
          36. On   or about July 16, 2013' the defendant BONGIOVANNI

   membersoftheUnitedStatesAttomey,soffice,WestemDistrictofNewYork,andaSpecial
                                                 in the DEA Buffalo Resident Ofrce' that read
   Agent with the IRS, and copied his supervisor

   inpart..weareworkingonGPSwarrantfortrackerstolocatethesegrowoperation[srclaCI
                                                                             Joe'"
                              they are tuming the grow over in 8 to 9 weels'
    [conf,dential informant] reported


                                                                     notified the DEA CS
           37.     On or about July 30, 2013' deferulant BONGIOYANNI

                                            pursuant to BoNGTovANM's entry in
    helshe wourd be deactivated as a DEA cS

    Confidential Source Deactivation form DEA-512d'



                                                                 de-activated the CS
           38.     Oo September g,2Ol3, the defendant BONGIOVANM

    whohadanabilitytocooperateinDEACaseNumberc2.|3-oo26,andfalselystatedinthe

     "ConfitlentialSourceDeactivation',formDEA.5l2d,,.TheCScannolongerprovideservices

     or information for any open investigatioa'"



                                          g' 2013' the defendant BONGIOVANNI caused the
             39.    On or about September

     preparationandentryof..ConfldentialsourceDeac.tivation,,formDEA-5l2dwithafalse
                                                   ageat'
     and fraudulent sigrature line for the co-case



                                                                  BONGIOYANM prepared a
            40.     On or about September 1l' 2013' the defendant

     DEA6reportinDEACaseNumbetC2-L34026ythereinhemadefalse,fraudulent,fictitious'
                                            .,Agents are presently waiting for approval from the
     antl misleading statem.,,6 as follows:
                                             utilized [sic] GPS trackers to aid in the
      United States Attomey's ofrce (WDND to

      investigation."


                                                    13




                                                                                                   15
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                      Document
                                       Entered 1on
                                                 93Filed
                                                   FLSD
                                                      Filed
                                                         03/01/21
                                                          Docket
                                                            03/02/21
                                                                  03/02/2021
                                                                   Page
                                                                      Page
                                                                         14 16
                                                                            of Page
                                                                               45
                                                                               of 62 with
                                                                                     16 of 62
                                                   defendant  BONGIOVANM        met
          41. On or   about September 26,20t3, the

   othermembersoflawenforcementandanAssistantUnitedStatesAttomeyattheUnited
                 offEce for the Westem District of New York regarding
                                                                      in DEA Case
   States Attomey,s

   NumberC2-|3.0o26duringwhichmeeting,specificinvestigativetechniqueswerediscussed'


                                                                          made false
           42.    On or about December 31, 2013' the defendant BONGIOVANM

    and misleading statements in a DEA 6 report in
                                                   DEA Case Number C2-13-0026 '



                                                                      made false and
           43.    On or about April 7, 2014, the defendant BONGIOVANM
                                                   Case Number C2-13-0026 '
    misleading statements in a DEA 6 report in DEA



                                                                    made false and
           M.     On or about tuly 7,2014, the defendant BONGIOVANM
                                                   Case Number C2-13-0026'
    misleading statements in a DEA 6 report in DEA



                  Between on or about April 30' 20L3' andon
                                                            or about November 4' 2014' the
            45.
    defendantBoNGlovANMmadefalserepresentationsregardingDEACaseNumberC2-

     l3.oo26toothersinlawenforcementthathedidnothaveasourcewhocouldprovide
                                                  grow operatiom lsing controlled and operated
     information about the locations of marijuana
                                                       bribes'
     by those who were paying the defendant BONGIOVANM



                                                                  during routine and recurring
            46.    Between in or about 2008 and in or about 2017'

     meetings with individuals paying the defendant
                                                    BONGIOVANM bribes' the defendant

     BoNGlovANNlpassedalonginformationregardingspecifictechniquesutilizedorbeing
                                                    in DEA Case Number C2-13-0026'
     considered by other members of law enforcement



                                                 l4


                                                                                                 16
Case 0:21-mj-06112-AOV
        Case
          Case1:19-cr-00227-JLS-MJR
                 0:21-mj-06112-AOV
                           Document 5Document
                                       Document
                                         Entered 1on
                                                   93Filed
                                                     FLSD
                                                        Filed
                                                           03/01/21
                                                            Docket
                                                              03/02/21
                                                                    03/02/2021
                                                                     Page
                                                                        Page
                                                                           15 17
                                                                              of Page
                                                                                 45
                                                                                 of 62in17
                                                                                         theof 62
         47 ,   During conversation with other members of law enforcement involved

   investigation of DEA Case Number c2-13-0026, the defendant BONGIOVANNI
                                                                          falsely


   stated that he did   rot have a confidential informant and, as a result, marijuana grow locations
                                                                        c2-13-0026.
   could not be located to further the investigation in DEA Case Number



           48.OnoraboutNovember4,2014,tnprepantionforclosingDEACaseNumber

    C2-13-0026, the defendant       BONGIOVANM prepared a DEA 6 report wherein he made
                                                                         "The confidential informant
    false, ftaudulent, fictitious, and misleading statements as follows:

    associated with this caselfile is no longer viable and can
                                                               not provide credible information in

                                                                gepare this case for closure'"
    furtherance of this investigation. This agent will not [srd



                                                                           prepared a
            49.    on or about January 28,2015, the defentlant BoNGIoYANNI
                                                                      DEA file related to
    DEA 6 report in DEA Case Number c2-13-0026 officially closing the
                                                               who were paying him bribes
    investigation of individuals and associates of individuals
                                                                                                '




                                                                                            prepared a
            50.    on or about January 28,2015, the defentlant BoNGIoVANNI
                        ..Defentlant Disposition Report', wherein he made false, fraudulent, fictitious'
    DEA 210 form

     and misleading statements as follows:      "on   January 6,2015- [name redacted] plead in New

                                                       probation' "
     York State court and sentenced (sic) to 36 months



                                                                            BONGIOVANNI attended       a
            51.     On or about February       2l'   2016, the defentlant


     partyinToronto,Canadawithfriendsandassociatesinvolvedinpossession'use'and

     distribution of cocaine




                                                        15




                                                                                                           17
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                      Document
                                        Entered 1on
                                                  93Filed
                                                    FLSD
                                                       Filed
                                                          03/01/21
                                                           Docket
                                                             03/02/21
                                                                   03/02/2021
                                                                    Page
                                                                       Page
                                                                          16 18
                                                                             of Page
                                                                                45
                                                                                of 62 18asof 62
          52. In or about August 2016, the defendant BONGIOVANM used his position
                                           a member of a different federal   law enforcement agency
   a   DEA SA in an attempt to dissuade
                                                         frieads and associates'
   ftom investigating some olthe defendant BONGIOVANNI's



                                                                                   was a' DEA SA
             53. At various times while the defendant BONGIOVANM
   assigr.edtotheBuffaloResidentOffice,hepossessed'usedanddistributed'andobserved

    others possess, use, and distribute, cocaine'



                                           l,                         BONGIOVANNI's last day    as a
              54.   On or about February        2OLg, the defendant


    DEASAintheBuffaloResidentofficeduetohisretirementftomtheDEA,thedefendant

    causedhisDEAissuedcellulartelephonetobewipedcleansuchtlratalldatawasdeleted

       from the telePhone.



              55.OnadateunkrowntotheGrandJury'butbeforeonoraboutFebruaryl'2019'
                                     the defenttant BONGIOVANM removed the
                                                                           DEA
       without authorization or permission,

       workingfileinDEACaseNumberc2.l3.oo26,whichcontainedDEAdatabaseinformation

       (includingde.conflictiondatabaseinformation),administrativesubpoenasandresponses,

       cellulartelephonetollanalysis,andotherDEArecordsandproperty,includinganorganized

       CrimeDrugEnfolcementTaskForcesinvestigationinitiationformforOperationPastDue,

       fromtheDEABuffaloResidentofficeandstoredandconcealedthisDEApropefyinthe

       basement of his residence.



                      During the course of the conspiracy' defendant
                                                                     BONGIOVANNI advised a
                56.
                                                           and known to the Grand Jury' of a cover
        coconspirator, who was working with Masecchia
                                                             law enforcement] ever questioned [the
        story for their interactions, that is, if anyone [in
                                                       16




                                                                                                       18
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                    was 17 19    to 19
                                                                           of Page
                                                                              45
                                                                              of 62
                                                                        talking      [theof 62
   coconsptatorl he should say that defendant BONGIOVANNI
                                                       informant'
   conspiratorl about becoming defendant BONGIOYANNI's



                                                                            of a federal                   search
          57   .    At times, including an occasion following the execution

   warant at defeldant BONGIOVANNI's                           residence      on June 6'   2019
                                                                                                  '   defendant

                                                 working with Masecchia and                           is   lnown
   BoNGToVANNI met with a coconspirator, who was

    totlreGrandJury,andailvisedthecoconsptatorttratifhewaseverapproached[bylaw
                    "I'll   coach you on it,   I'll   get you prepared'   "
    enforcement]



                                                            possessed quantities of marijuana'
           58.   On or about August 23, 2019' Masecchia
                                                      in bundled U'S' currency' eight firearms'
    cocaine, and other controlled substances, $27,g50

    variousroundsofammunition,anddrugparaphemaliaat5g0TMainstreet,williamsville,

    New York.
                                          18, United States Coile' Section
                                                                           371'
           All in violation of Title


                                                         COIJNT2

                                   (Corspiracy to Defraud the United States)

                                     The Granil Jury Further Charges That:
                                                                      and re-alleged                           and
               1.     The allegations of the Introducdon are repeated

     incorporated by reference as if set forth
                                               fully herein



                                                                 until in or about February 2019' the
               2.      Beginning in or about 2005 and continuing

                                              District of New York' and elsewhere' the
      exad dates being unln6wn, in the Westem

      defendants,    JosEpE BoNGrovANM,     and pETER GERA.E JR., did knowingly,


                                                               17




                                                                                                                     19
Case 0:21-mj-06112-AOV
         CaseCase
                1:19-cr-00227-JLS-MJR
                    0:21-mj-06112-AOV
                                Document 5Document
                                            Document
                                             Enteredagree
                                                      1on
                                                        93Filed
                                                          FLSDFiled
                                                                 03/01/21
                                                                  Docket
                                                                    03/02/21
                                                             together and 03/02/2021
                                                                           Page
                                                                          with Page  oflnown
                                                                                  18 20
                                                                               others'  Page
                                                                                         45    andof 62
                                                                                         of 62 20
                   unlawfrrlly combine' conspire' and
  willfully,  antl

   unknown:
                                                                                          (DEA)'
                                                          Drug Enforcement Administration
           a.        to defraud the United States and the

   anagencyoftheUnitedStates,byinterferingwithandobstructingbymeansofdeceit'craft,

    andtrickery,thelawfrrlandlegitimategovemmentalfunctionsandrightsoftheDEA'thatis:

                                                                    its affairs' and the transaction
                    i.          ttre right to have its business-and
                                                                   DEA conducted honestlv and
                                or *'t"irilii'i"il"t*-"i*'t            fraud' improper and undue
                                impartiaffy' free from corruption'
                                i"n"'il*"ilti""t"'                *rairment and obstruction; and
                                                        "t'r"-*ru
                                                                       faittrfirl' disinterested and
                    ii.         the right to the conscientious' loyal'
                                                                        and Performance of his
                                unbiased services, decisions, acuons
                                a'*''E      i"^atftndant' JOSEPH BONGIOVANNI' 1t'ttis
                                   id";p;;;;;EA             sA free from comrption' quttiulil'
                                 i'"pd;ffiil;'
                                "fE                  ui*' ai'hon"ttv-ry3:d in dealing with
                                 Oe pta   other law enforcement agencles;
                                           and


                                                                                                  of value to
                                                     comrptly to give' offer' and promise a thing
            b.            <lirectly and intlirectly'
                                                                   official act and to induce          a   public
     a public ofEcial, with intent
                                   to induce the performance of an

     officialtodoanactandomittodoanactinviolationofhislawfrrlduty,asoppornrnities
                                                                                and
                                       United States Code' Section 201(bXl)(C);
      arose, in violation of Title 18,
                                                                                            agree to
                                                         demand' seek' receive' accept' and
             c.      dtectly and indirectly' comrptly to
                                                                         for being influenced in              the
      receive and accept,         a ttring of value personally' in retum
                                                                        and omit to do an act tn
                  of an official act and for being induced to do an act
      performance

      violationofofficialduty,asopportunitiesarose,inviolationofTitle18,UnitedStatesCode'

       Section 20IOX2)(A) and 201(bX2)(C)'



                                                 MANNERANDMEANS
                                                                                             below'
                                                           by the Manner and Means set forth
                3           The conspiracy was carried out



                                                             18




                                                                                                                    20
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        19 21
                                                                           of Page
                                                                              45
                                                                              of 62 21 of 62
          4.Itwaspartoftheconspiracythat'inordertobuildtrustandmaintaincontinutty
                                                             did not investigate his friends and
   witfi his coconspirators, the defendant BONGIOVANM
                                                                 york, to shield his friends and
   associates and used his position as a
                                         DEA SA in Buffalo, New
                                                                         investigations'
   associates, and others, including the
                                         defendant GERACE' from criminal



                                                                    for payments he received and in
          5.        It was part of the conspiracy that' in exchange
                                                                                associates       of
                                              whom he believed were members and
   order to ingratiate himself to individuals

   IoC,thedefendantBoNGlovANMutilizedhispositionasaDEASAtoattemptto
    dissuadeothermembersoflawenforcement:ftomconductinginvestigationsofhis

    coconsptators,friends,associatesandindividualsthetlefendantbelievedtobeconnectedto

    orassociatedwithlOC,includingthedefendantGERACEandothers;andfromconducting

    investigationsintoanyindividualswhomayhavebeenabletoexposehiscriminalactivities

    andthoseofhisfriends,associates,andindividualsthedefendantbelievedtobeconnectedto

    or associated with IOC'


                                                                      for paymens he received' the
            6.        It was part of the conspiracy that' in exchange
                                                            gain and provide information
                                his position as a DEA SA to
     defendant BONGIOVANNI used

     toenablehiscoconspirators,friends,andassociatestocontinuetheirtlrugtraffickingactivities

     without disruption by law enforcement'


                                                                                               2005
                                                             various times between in or about
               7.     It was part of the conspiracy that' at
                                                                                   he leamed during
      and in   or   about 20lT defendant    BONGIOVANM provided information
                                                                             through participating in
      *re course of his duties   as a   DEA SA' including information leamed

      investigations, to the defendant GERACE'



                                                        19




                                                                                                        21
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on93Filed
                                                    FLSD
                                                      Filed
                                                         03/01/21
                                                          Docket
                                                            03/02/21
                                                                  03/02/2021
                                                                   Page
                                                                      Page
                                                                         20 22
                                                                            ofhis
                                                                               Page
                                                                               45
                                                                               of position
                                                                                  62 22 of 62
         8. Itwas part ofthe conspiracy that defentlant BONGIOVANM used
                                                  including ftom the Federal Bureau of
   as a DEA SA to influence other federal agents,

   Investigation @BI) and the DEA,       to   dissuade them from investigating the defendant

   GERACE andPharaoh's.



          g.                                                        GERACE paid defendant
                 It   was part of the conspiracy that the defendant

                        cash bribes on a rec.oring basis to
                                                            protect trre defendant GERACE and
   B.NGT.'ANNI
    GERACE,sbusiness,Pharaoh,sGentlemen'sClubftomfederalnarcoticsinvestigations.



                     was part of the conspiracy that defendant
                                                               BONGIOVANM falsely
           10. It
                                             was defendant BONGIOVANM's source
                                                                               of
    represented that the defendant GERACE

                                                 and Pharaoh's ftom federal investigations'
    information to protect the tlefendant GERACE


                                                                                        falsely
           11. It was part of the conspiracy that the tlefenttant BONGIOVANM
                                               GERACE was defendant BONGIOVANM's
    represented to the DEA that the defendant
                                               traffickin€ activity in an effort to protect
                                                                                            the
    source of information about ongoing  tlrug

     defentlant GERACE an'l Pharaoh's
                                      from federal investigations'


                                                                                         would
            12. It was part of the conspiracy that the defendant BONGIOVANNI
                                                                                       between
             tleny to other agents of the DEA ttre existence and extent of connections
     falsely

     himselfanttindividualsheh:ewtobeinvolvedinthepossession'use'distribution'and
                                               intlividuals he believed were connected
                                                                                       to or
     imporration of controlled substances' and

      associated with IOC.




                                                    20




                                                                                                  22
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                      Document
                                       Entered 1on
                                                 93Filed
                                                   FLSD
                                                      Filed
                                                         03/01/21
                                                          Docket
                                                            03/02/21
                                                                  03/02/2021
                                                                   Page
                                                                      Page
                                                                         21 23
                                                                            of Page
                                                                               45
                                                                               of 62 23 of 62
         13. It was part of the conspiracy that the defendant BONGIOVANM provided
                   to his   coconspirators and would instruct such individuals
                                                                               that,      if   the
   cover stories
                                                        the coconspirators were ever
   communications or meetings between the defendant and
                                                                  the true natule of theil
   questioned by law enforcemelt, the conspirators should conceal

                   with the    defendant BONGIOVANM            by   pretending   the   defeadant
   relationship

   BONGIOVANM was recauittry such individuals to be DEA informants'



           14. It     was    part   of the   conspiracy   that, upon requesq the       defendant


    BoNGlovANNlmadeefforstousehispositionasaDEASAtohelpcoconspiratorsget

    out of trouble with other law enforcement agencres'


                                                                                           would
           15. It was part of the conspiracy that ttre tlefentlant BONGIOVANM
    concealhispossession,use,anddistributionofcontrolledsubstances,thebribeshereceived,

    andtheassistanceheprovidedtohisfriends,associates,coconspirators,andindividualswho
                                                               with IOC'
    he believed were members of, connected to,
                                               or associated




                                             OYERTACTS

            16.Infurtheranceoftheconsptacya(Idtoeffecttheobjecsthereof,thefollowing

     overtactswerecommittedinthewestemDistrictofNewYork,andelsewhere,bythe

     defendant and others.



            lT.Inorabout2005,defendantGERACEleamedinformationfromtheexecution

     of a DEA search warrant in which defendant
                                                BONGIOVANNI participated'




                                                   2l


                                                                                                     23
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        22 24
                                                                           of Page
                                                                         the  45
                                                                              of 62 24 of 62
               Between in or about 2013 arrd in or about 2016'
                                                                              defendant
          18.
   BONGIOVANNI,acceptedcashbribesonarecurringbasisfromthedefendantGERACE

   in exchange for protection from arrest and prosecution'



           lg.    Between on or about November      l'   2009' and on or about November 3' 2009 '


   inresponsetoinformationhereceivedfromthedefentlantGERACE,thedefendant

   BoNGlovANNlcontactedtheUnitedStatesProbationofficeinanefforttointercedeon

   thedefendantGERACE,sbehalfandtohelpthedefendantGERACEmitigateanysanctions

    tlratmightbeimposedbytheProbationofficeforthedeferrdantGERACEviolatingtheterms
                                                     release'
    and conditions of his term of federal supervised



                   On or about November 6' 2009' the defend'ant
                                                                BONGIOVANNI authored an
            20.
    officialDEA6reportinwhichthedefentlantBONGIOVANMmadefalse'ftaudulent'

    fictitious,andmisleadingstatements,namely'thatthatthedefendantGERACEhadactedas

    aconfidentialsourceandhadprovidedinformationtotheDEAinnarcoticsinvestigations.



            2l.OnoraboutNovember6'200g'inttreDEA6reportreferencedabove'the
                                                              number for the defendant
     defendant   BONGIOVANM omitted documenting any telephone

     GERACE



             22.InoraboutNovember200g'thedefendantBONGIOVANMengagedin
                                             the defendant GERACE as a DEA confidential
     conduct and made statements portraying
                                                was not a DEA confidential source' in order
                                                                                            to
     source, when in fact the defendant GERACE
                                                      and potentially chargrng the defendant
     dissuade an FBI Special Agent from investigating

      GERACE with federal criminal offenses'
                                                    22




                                                                                                    24
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                          Docket
                                                           03/02/21
                                                                  03/02/2021
                                                                   Page
                                                                      Page
                                                                         23 25
                                                                             of Page
                                                                                45
                                                                                of 62 25 of 62
                                                         on or about October 31' 2018' the
          23.      Between on or about November 6' 2009' and

                                                              or memoranda any
   defendant   BONGIOVAI\M did not document in any DEA repors

   informationaboutthedefendantGERACEanddidnotdocumeltthesubstanceofanyin-

   person or telephonic contacts he had witlr t}re defendant
                                                             GERACE, who, for a period of time,

   wasonsupervisionbytheUnitedStatesProbationofficefortheWestemDistrictofNew
                                                      BONGIOVANNI lnew and had
   York and who was an inttividual whom the defendant

   reasontolnowwasinvolvedinpossession,use,aaddistributionofcontrolledsubstances,
                           be a member of' connected to' or associated
                                                                       with IOC'
    and had reason to believe to




                    On or about February 2l,2016' the defendant
                                                                BONGIOVANNI atteaded a
            24.
    parryinToronto,Canadawithfriendsandassociatesinvolvedinpossession'use'and

    distribution of cocaine.



                    In ol about June 2016, in response to another
                                                                  DEA SA in the Buffalo Resident
            25.
                                                      between the defendant GERACE and
    Office subpoena of phone records showing contacts

    the defendant BONGIOVANNI, the defendant
                                             BONGIOVANNI attempted to dissuade and

     discourageanotherDEASAftomfurtherinvestigatingthedefendantGERACEbyasking
                                                                                           SA to
                                                   making other comments to his fellow DEA
     his colleague if he "hatett Italians," and by

     dissuade and discourage the DEA sA ftom
                                             continuing to investigate the defendant GERACE

     and others.



               26.OnadateunkrowntotheGrandJury,inresponsetoatelephonecallfromthe

     defentlantGERACEafterastripperoverdosedondrugsatPharaoh'sinCheektowaga,New

      York,thettefendantBoNGlovANMadvisedthedefendantGERACEto..getherout,,of

      the gentlemen's club.
                                                   23




                                                                                                   25
Case 0:21-mj-06112-AOV
        Case
          Case1:19-cr-00227-JLS-MJR
                 0:21-mj-06112-AOV
                           Document 5Document
                                       Document
                                         Entered 1on
                                                   93Filed
                                                      FLSD
                                                         Filed
                                                            03/01/21
                                                             Docket
                                                               03/02/21
                                                                     03/02/2021
                                                                      Page
                                                                         Page
                                                                            24 26
                                                                               of Page
                                                                                  45
                                                                                  of 62 26 of 62
                                 4'           defenttant GERACE left a voicemail message
         27 .   On  or about May    2017
                                         'the
                                      DEA issued cell phone' as follows:
  on the defendant BONGIOVANNI's

                   "Hey Joe, it's Peter' Listen' if a                               :fl]i:
                                                      gu-y-1s de*inC-druSs lre': So1 1
                                                                                     a wav to
                   phone"'it's   il;;;   tl'"';; ont"oftr'ottrtacfones' Is there
                                "
                   ping it like p"#t";i\^h;;Jtt"v
                                                         tu' ttu where vou're at? I just want
                   to know if voril"'la'ai':ti'"i*
                                                      ntt' cive me a cail back 725'1931'"
                                                                                          you would
                                       responded               via text message, "Yes but
    to which the defenaant BSNGT9yANNI

    need a warrant to get a Ping
                                 order'"



                                                           BONGIOVANNI was a DEA SA
             28.    At   various times while the defendant

    assigrredtotheBu0taloResidentOffice'hepossessed'usedandtlistributed'andobserved
                                         cocaine'
    others possess, use, and distribute'


                                                                                       authored and
                                                 the defentlantBONGIOVANM
              29.   On or aboutNovember 1' 2018'
                                                                                        statements
                              DEA  memorandum    in which he made false and misleading
     submined  an   internal
                                                                              defendant GERAGE]
                 ,,It shoultl be roown that any contact I have hatl with [the
     as follows:
                                                                         of random telephonic
              past was minimal in-person contact and primarily consisted
     in   the

      communicationbasedonthefactwewerechildhoodfriends.lwouldsometimesrandomly
                                                                                         plans
                                        at a restaurant or golf outing and have not made
      encounter [the defenttant GERACE]
                                      years'"
      to meet him socially in several


                                                                               authored
                                        10' 2018' the defendatrt BONGIOVANM
             30. On   or about December

                                DEA memorandum      wherein he made false and misleading
       and submitted an intemal

       statementsasfollows:..Ihaveandwillleportallcontactwith[tlretlefendantGERACEItoa
                                         past['1"
       DEA supervisor like I have in the



                                                       24




                                                                                                      26
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                      Document
                                       Entered 1on
                                                 93Filed
                                                   FLSD
                                                      Filed
                                                         03/01/21
                                                          Docket
                                                            03/02/21     25authored
                                                                  03/02/2021
                                                                   Page
                                                                      Page 27
                                                                            of Page
                                                                               45    andof 62
                                                                               of 62 27
                                      2019'the defentlant BONGIOVANNI
         31. On or about Janu ary 28'
                                                   he made false and         misleading statements
             an intemal DEA    memorandum wherein
   submitted
                                                  relationship with another
                                                                            DEA SA in the
                                         GERACE's
   regarding the nature of the defendant

   Buffalo Resident Office'


                                                                              last day as a
                                        1' 2019' the rlefendant BONGIOYANNI's
           32.     On or about February

    DEASAintheBuffaloResidentofficeduetohisretirementftomtheDEA,t}redeferrdant
                                                                          deleted
                                                                              data was
                                    telephone to be wiped clean such that a1l
                           cellular
    caused his DEA issuetl

    ftom the telePhone'


                                                                                 February L'2019'
                                       to the Grand  Jury' butbefore on or about
            33.    On a date unknown
                                                            BONGIOVANNI        removed the DEA
                                             the defeatlant
     without   authorization or permission'

     workingfileinDEACaseNumberC2-l3.0026,whichcontainedDEAtlatabaseinformation
                                                                               and responses'
                                        information)' administrative subpoenas
     (including de-confliction database

      cellulartelephonetollanalysis'antlotherDEArecordsandpropefiy'includingatOrgarized

      CrimeDrugEnforcementTaskForcesinvestigationinitiationformforoperationPastDue'

      fromtheDEABufialoResidentofficeandstoledalldconcealedt}isDEApropefiyinthe

      basement of his residence'


                                                                                       February l ' 2019 '
                                         between  in or about  2006' and on or about
                34.     At various times
                                                                                              a Schedule
                                               intent to distribute' and distributed cocaine'
                                possessed with
       tlefentlant GERACE

        II controlled   substance


                                                                                         female dancers
                                                in or about 2009 and in or about 2018'
              35.    At various times betqreen
                                                                                             subsances '
                                               inside  Pharaoh' s after ingesting controlled
                              have overdosed
        emploYed at Pharaoh's
                                                         25




                                                                                                             27
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                       Document
                                        Entered 1on
                                                  93Filed
                                                     FLSD
                                                       Filed
                                                          03/01/21
                                                            Docket
                                                             03/02/21 03/02/2021
                                                                        Page
                                                                           Page26 28
                                                                                  of Page
                                                                                     45
                                                                                     of 62 28 of 62
                                               continuing  until at least in or about February
         36. Beginning in  or before 2009' and

                                                    maintained the premises known as
    20rg, and later, defendant GERACE, lnowingly
                                located at 999 Aero Drive' Cheekowaga'
                                                                        New York' to
   Pharaoh's Geatlemen's Club,
                                                                                              for
                                                money to Pharaoh's employees in exchange
   faciftate prostitution; to provide drugs and
                                             others; and for use and tlistribution
                                                                                   of controlled
   sex  with the defendant    GERACE     and
                                                                             as Adderall'
                including  cocaine, cocaine base' and amphetamine also known
    substances,

              Ir  controlled substances,  and marijuana and heroin, Schedule I controlled
    schedure

    substances.

             AllinviolationofTitlels,Unite.lstatesCoile,section3Tl.

                                                COI'NT      3


                            (Conspiracy to Distribute Controlleil Substances)

                                  The Granil Jury Further Charges
                                                                  That:

                                                           and Count   I   are incorporated by reference
              1       The allegations of the Introttuction

     as   though set forth fullY herein'


                                                                                               2019' the
                                              2008' and continuing to in or about August
            2.      Beginhing  in  or  about

                        unknown     to  the Grand   Jury' in the Westem District of New York' and
     exact dates  being

                                                 BONGIOVANNI' did knowingly' willfully'
                                                                                                      and
     elsewhere,   the ttefentlant,   IOSEPE
                                                                                                      and
                           conspire,     and agree  with Michael Masecchia and others' known
     urlawfi,rlly combine,
                                                                                intent to distribute' and
                 to commit  the  following   offenses, that is, to possess with
     unknown,

      todistribute,1000kilogramsolmoleofamixtureandsubstancecontainingmarijuana'a
                          substance, and cocaine, a Schedule
                                                             II controlled substance, in violadon
      Schedule I controlled
                                                8al(aXl)' 841(bXlXA)' and 841@X1XC)'
      of Title 21, United States Code, Sections

                  AllinviolationofTitle2l,Unitedstatescode,Section846.

                                                       lo


                                                                                                            28
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        27 29
                                                                           of Page
                                                                              45
                                                                              of 62 29 of 62
                                      CO       4

                                  (Public Official Accep' "rg a Bribe)

                                The Granil Jury Further Charges That:

                                                           Count   I   are incorporated by reference
          1        The allegations of the Introduction and

   as though set   forth fullY herein'



                                                              to in or about 2017' the exact dates
          2.       Beginning in or about 2008' and continuing
                                                                             the defendant'
         unknown to the Grand Jury' in the Westem District of New York'
   being
                              public ofEciar, directry and indirectly did
                                                                          comrptly demand,
    rosEpH BoNGrovANM,               a

                                                                             personally' in retum
                   accept, and agree to receive and accept something ofvalue
    seek, receive,

                                                     do an act in violation of his official
                                                                                            duty as
              induced   to  do  an  act and  omit to
    for being
                                                                                      paid at least
                  arose;   that is the  defendant' JOSEPH BONGIOVANM' was
    opportunities
                                                                                a DEA case flle; to
              in uniteal states  currency  to, among other acts, open and close
    $250,000

    openandcloseaDEACS;tocausetheissuanceofDEAadministrativesubpoenas;tocause
                                                                                   to make false
               of names, locations, and phone numbers in de-confliction databases;
     the entry

     andmisleadingentriesinDEAreporsandforms;tomakefalseandmisleadingStatements

     toothermembersoflawenforcement;toprovideinformationaboutfederalinvestigations,

     lawenforcementmethodsandtechniques,andtheidentityofindividualscooperatingand

     potentially cooperating with law enforcement
                                                  in order to conceal the tlrug trafficking

     activities,andtohelpsuchdrugtraffickingactivitiescontinue,ofintlivitluatsassociatedwith

     thedefendant,includingintlividualsthedefendantbelievedtobeconnectedtoandassociated

      withIOC

              AllinviolationofTitle18,UnitedStatesCoile,section20loX2XC).




                                                      27




                                                                                                       29
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        28 30
                                                                           of Page
                                                                              45
                                                                              of 62 30 of 62
                                                cotNT      5


                                    (Public Official AcceP''rg a Bribe)

                                The Granrl Jury Futher Charges That:

                                                            Count 2 are incorporated by reference
             1      The allegations of the Introduction and

   as   though set forth fullY herein'


                                                                                  2019' the
                                                continuing to on or about June 6'
             2. Beginning in or about 2009' and

                                            Jury' in the Westem District of New
                                                                                  York' the
   exact dates being unknown  to the Grand

    defendant,JosEPEBoNGlovANNl,apublicofficial,directlyandindirectlydidcomlptly
                                   and agree to receive and accept
                                                                   something ofvalue personally'
    demand, seek, receive, accept,


    inretumbeinginfluencedintheperformanceofanofEcialactandforbeinginducedtodoan
                                                                                     that is the
            omit to do an act in violation of official duty' as oppornrnities arose;
    act and
                                            was paid united states curetrcy
                                                                               to, among other
    defendant, JosEpE        BoNGrovANNI,

    actsandomissions,omittoenforcethedruglawsoftheUnitedStatesagainstPeterGerace
                                                                      Cheelcowaga' New
                                      Club located at 999 Aero Drive'
     Jr., and against Pharaoh's Gentlemen's
                                                                 (FBD Special Agent (SA) that Peter
     york; to falsely advise   an Fedenl Bureau of Investigation

                                               source' thereby inducing the FBI
                                                                                 SA to abandon a
        Gerace  Jr. was  a DEA    confidential
                                                                                  Club; to provide
                  investigation into Peter Gerace Jr' and Pharaoh's Gentlemen's
        narcotics
                                             Gerace Jr'; to help Peter Gerace
                                                                                Jr' and Pharaoh's
        advice and information to Peter

        Gentlemen,sClubavoidfederalnarcoticsinvestigations;tomakesatementstohisco.worker,

        afellowDEASA,todissuadeanddiscouragethefellowDEASAfrominvestigatingPeter
                                                     statements to other members of
                                                                                    law
        Gerace Jr., and Pharaoh's; to
                                      make false and misleading
                                                                           and techniques; and' to
                      to provide information about law enforcement methods
         enforcement;
                                               continue'
         help such drug trafficking activities


                                                           28




                                                                                                      30
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        29 31
                                                                           of Page
                                                                              45
                                                                              of 62 31 of 62
            AllinviolationofTiflels,uniteilstatescode,sections20lox2xA)and
   201OX2XC).



                                             COIJNT 6

                                  @aying aBribe to aPublic
                                                           Officid)

                                The Granil Jury Further Ctarges That:

                                                      and Count 2 are incorporated by reference
             1      The allegations ofthe lnuoduction

   as   though set forth fully herein'


                                                                                  2019' the
                                                continuing to on or about June 6'
             2. Beginning in or about 2009' and
                                            Jury' in the Westem District of New
                                                                                  York' the
    exad dates being unlnown to the Grand

    defendant,PETERGERACEJR.,did,directlyandindirectly,comrptlygive,offer,and
                                                                                      to
                                                     a DEA Special Agent' with intent
                  value to a public official' namely
    promise a thing of
                                                                              to do an act and omit
                                          act and to induce a public official
    induce the performance of an official
                                                                                     the defendant'
                                             dury, as oppornrnities arose; that is,
    to do an act in violation of his lawfu1
                                                                                             a DEA
                                                  bribe payments to Joseph Bongiovanni,
     PETER   GERACE JR. paid and facilitated

     SpecialAgent,inUnitedStatescurrencytoamongotheracts'tofalselyadviseanFederal
                                                                              JR'
                                             that the defentlant PETER GERACE
                                           Agent (SA)
     Bureau of Investigation (FBI) Special
                                            inducing the FBI SA to abandon
                                                                             a narcotics
     was a DEA confidential source, thereby
                                                                                       to
                                 PETER   GERACE    JR' and Pharaoh's Gentlemen's Club;
                  the defendant
        investigation into
                                          falsely stating that the defendant
                                                                             PETER GERACE JR'
        creare an official DEA 6 document
                                                                             PETER GERACE
                          to provide advice and information to the defendant
        was a DEA source;
                                                                              Club avoid
             to help the defendant PETER GERACE JR' and Pharaoh's Gentlemen's
        JR.;

        federalnarcoticsinvestigations;toinduceBongiovannitousehispositionasaDEASAto

        makestatementstohisco-workel,afellowDEASA,todissua&anddiscouragethefellow
                                                     29




                                                                                                      31
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                      Document
                                       Entered 1on
                                                 93Filed
                                                   FLSD
                                                      Filed
                                                         03/01/21
                                                          Docket
                                                            03/02/21
                                                                  03/02/2021
                                                                   Page
                                                                      Page
                                                                         30 32
                                                                            of Page
                                                                               45
                                                                               of 62 32 of 62
                                          PETER   GERACE     JR' and Pharaoh's; to make
  DEA SA from investigating the defendant
                                                                        to provide informadon
                                  to ottrer members of law enforcement;
  false and misleading statements
                                     techniques; to       help such drug traffrcking actlvrues
   about law enforcement methods and
                                                                                         the
                               statements in official DEA memoranda in order to minimize
   continue; and to make false

                                      and  the defendant PETER GERACE
                                                                          IR' as a means to
   relationship between Bongiovanni

   conceal    thet conspiratorial relationship    '
                                                                                                  and
                                                                States Coile' Sections 201(bX1XA)
             All in violation of Tifle 18' United
   20l(bx1xc).


                                                          COTINT   7


                                  (Maintaining        a   Drng-Involved Premises)

                                                                   That:
                                   The Granit Jury Further Charges
                                                                                         by reference
                                                            and Count 2 are incorporated
              1         The allegations of the Introduction

     as   though set forth fullY herein'



                                               2006' and continuing   until on or about December 12'
               2.        Beginning in or about

                                                     Grand Jury' in the Westem
                                                                                 District of New York'
     2019, the exact tlates being
                                  unknown to the
                                                                                               and
                                     PETER     GERACE       JR" did lnowingly' intentionally'
     and elsewhere, tlre defendant'
                                                                                       Gentlemen's
                                   a place' that is' the
                                                         premises known as Pharaoh's
     unlawfrrlly  use and maintain
                                                             york, for the purpose of manufacruring'
                    at 999 Aero Drive, cheektowaga, New
     club, located
                                                                                                also
                               cocaine' cocaine  base'   methamphetamine' and amphetamine
      distributing, and using

      loownasAdderall,schedulellcontrolledsubstances,andmarduanaandheroin,schedulel

      controlled substances'
                                                                                              anil   Title 18'
                                                2l' Uniteil     States Code' Section 856(aXl)
                  All   in violation of Title

          United States Code, Section
                                      2'
                                                                30




                                                                                                                 32
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        31 33
                                                                           of Page
                                                                              45
                                                                              of 62 33 of 62
                                     COTINT 8

                                                      Conlrolled Substances)
                         (Conspiracy to Distribute
                                                         Charges That:
                               The Granil Jury Further
                                                                        incorPor ated bY reference
                                           Introduction and Count 1 are
                                    of the
            1.      The allegaflons

   as   thouglr set forttr   fuly haein'

                                                                                 2019' the
                                             continuing to in or about February
                                    2009 and
         2. Beginning in or about                               York'  antl elsewhere' the
                                                       of New
               being unkrown' in the Westem District
    exad dates                                                       IR" did knowingly'
                                                     and PETER GERACE
                       BONGIOVANNI
    defendants, JOSEPE

     willfully,andunlawfrrllycombine'conspire'andagreetogethaandwithothers'lrrownand
                                                                      *":
                                   to commit the following offenses'        "
                             Jury'
     unknown to ttre
                      Granit                                                   ' ' cocaine'
                                                                                     ^^naittc cocalne
                                                  to distribute' and to
                    a' to possess with intent                           'listribute'


        base,methamphetamine'andamphetaminealsoknownasAdderall'Schedulellconuolled

        substances,andmarijuanaandheroin,schetlulelcontrolledsubstances,inviolationofTitle
                                                              and
                                             Sal(aX1)' and 841OX1XC);
         21, Unitett   States Code' Sections                                            maintain a place'
                                                               antt unlawfirlly use and
                          b'      to hrowingly' intentionally'


          thatis,thepremiseshlownasPharaoh'sGentlemen'sClub'locatedatgggAeroDrive'

          cheektowaga, New york, ror the       r*":'-":i::Xtj::tffi:J t:ffi;
                                                 and amphetamme
          cocaine base' methamphetamine'                                                substances'
                                                    heroin' Schedule
                                                                         I controlled
                                 and marijuana and
           conuolled substances'                                             846'
                                           21' Uniteil States Coile' Section
                      in violadon of Title
                   AII




                                                             31




                                                                                                            33
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        32 34
                                                                           of Page
                                                                              45
                                                                              of 62 34 of 62
                                               couNT9
                               (Conspiracy to Commit Sex Trafrcking)

                                    The Granil JurY Charges That:
                                                                               exact dates being
                                           continuing to in or about 2018' the
            Beginning in or about 2009 and
                                                                              PETER
            in the Westem District of New York' and elsewhere' the defendaot'
   unknown,
                                                                            and agee with
          JR., <lid lnowingly' willfu[y' and urlawftrlly combine' conspire'
   GERACE

   others,knownandunloown,toknowinglyrecnrit'entice'harbor'Eansport'provide'obtain'
                                     aftecting interstate and foreigr
                                                                      co rmerce' persons' and
   and maintain by any means' in and

                                             anything of value' from
                                                                     participation in a venture
    to benefit, financially and by receiving

    whichhaselgagedinsuchacts,knowingandinrecklessdisregartloftlrefactthatmeansof
                                                                            means' would be used
                      force, fraud' and coercion' and a combination of such
    force, threats of

    tocausesuchpersonstoengageinacommercialsexacqinviolatiotrofTitle18,Unitedstates

    Code, Sections 1591(a) and 1591(bX1)'

              AllinviolationofTifle18'UniteilStatesCode'Section1594(c)'

                                                 COUNT         10


                                            (Obstruction of lustice)

                                                                  That:
                                   The Granil Jury Futher Charges
                                                                                      by reference
                                      of the Introducdon and Count 1 are incorporated
               1      The allegations

      as   though set forth fullY herein'



                                                               in the Westem District of New York'
                                                                                                   the
                2      On or about November       4,   2074'

                                         knowingly falsifu and make false
                                                                          entnes                    rl
                        BONGIOVANNI' did
      defendant, JOSEPE

      recordsanddocumentswithintenttoimpede'obstruct'andinfluencetheinvestigationand
                            of a matter within the jurisdiction of the Drug Enforcement
      proper administration

                                                         5Z




                                                                                                         34
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                      Document
                                        Entered 1on
                                                  93Filed
                                                    FLSD
                                                       Filed
                                                          03/01/21
                                                           Docket
                                                             03/02/21
                                                                   03/02/2021
                                                                     Page
                                                                       Page
                                                                          33 35
                                                                             of Page
                                                                                45
                                                                                of 62 35 of 62
                                                                                 JOSEPII
                                              States,  that  is' the defendant'
  Administration, an agency of the
                                     United

                          false and misleading starements   in DEA 6 reporS he prepared
  BONGrovANNr, made

   relatingtothestatusofa.lrugtrafEckinginvestigationinDEACaseNumberC2.l3-0026and

   theviabilityandoedibilityoftheconfidentialsourcewhowasprovidinginformationtothe
                                                                   the DEA file and investigation
                 a drug trafficking organization in order to close
   DEA regarding

   intotheorganizationandshieldmembersaadassociatesoftheorganizationfromarrestand

    prosecution'
                                                   States Coile, Section 1519'
             AII in violation of Title 18' Uniteil



                                                COUNT     11


                                           (Obstruction of Justice)
                                                                      Ttat:
                                  The Granil Jury Further Charges
                                                                                      by reference
                                     of the Introduction and Count 1 are incorporated
              1      The allegations

     as   though set forth fully herein'


                                                                                  York' the
                                          28' 2015  in the Westem District of New
               2.     On or about January         '
      defendant,IOSEPEBONGIOVANNI'didloowingtyfalsiffandmakefalseentriesin
                                                                                                and
                                                                 influence the investigation
              and documents with intert to impede, obstruct, and
      records
                                                                                   Enforcement
                            of  a  matter   within the jurisdiction of the Drug
      proper administration
                                   of  the  Unitetl States'  that is' the tlefendant' IOSEPE
       Administration, an agency

       BoNGlovANMmadefalseandmisleadingstatementsinDEA6reportsheprepared
                                                                                               and
                                        trafficking investigtion in DEA Case Number C2-13-0026
       relating to the status of a drug

          tlreviabilityandcredibilityoftheconfidentialsourcewhowasprovitlinginformationtothe

          DEAregardingadrugtraffrckingorganizationinoldertoclosetheDEAfileandinvestigadon


                                                         JJ



                                                                                                      35
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        34 36
                                                                           of Page
                                                                              45
                                                                              of 62 36 of 62
  intotheorganizationandshieldmembersandassociatesoftheorganizationfromarrestand

  prosecuflon.
                                                   States Code, Section 1519'
         All in viotation of Title 18' Uniteil


                                                couNT    12
                                          (Obstruction of Justice)

                                                               That:
                                The Grand Jury Further Charges
                                                                                     by reference
                                    of the Introduction and Count 2 are incorporated
           1        The allegations

    as though set   forth fullY herein'


                                                                                 York' the
                                                   in the Westem District of New
           2.        On or about November 1' 2018'

    defendant,JosEPEBoNGIoVANM,didknowinglyfalsi.ffan<lmakefalseentriesina
                                                                             investigation     and
                        with intent to  impede'  obstruct' and influence the
    record and document
                                                 the jurisdiction of the Drug
                                                                                 Enforcement
    proper administration of a   rnattet within
                                                             Deparrnent of Justice' OfEce
                                                                                           of
                               Security  Investigations' the
     Administradon, Homeland

     InspectorGeneral,andtheFederalBureauoflnvestigation,agenciesoftheUnitedStates'
                                                                   regarding the natule
                                BONGIOVANM' in an investigation
     that is, the defenttant, JOSEPE
                                        defendant and individuals
                                                                      involved in drug trafficking
     of the relationship   betrveen the
                                                                                 of such individuals'
                           peter Gerace Jr., and the drug trafficking activities
     activities, including

      madefalseandmisleadingstatementsinamemorandumrelatingtothenatureofhis

      relationshipandextentofhiscommuoicationswithPeterGeracelr.inordertocovelup,
                                                                                         between the
                              justification for'  and misrepresent the true relationship
      mislead, create a false
                                                 and Peter Gerace Jr'
      defenttant JOSEPE BONGIOVANNI
                                                     States Coile' Section 1519'
              AII in violatioa of Title 18' Uniteil



                                                         34



                                                                                                        36
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        35 37
                                                                           of Page
                                                                              45
                                                                              of 62 37 of 62
                                              cotINI     13
                                         (Obsruction of Justice)
                                                               That:
                                The Grand Jury Further Charges
                                                                                     by reference
                                   of the Introttuction and Count 2 are incorporated
            1      The allegations

   as   though set forth fullY herein'



                                                     the Westem District of New
                                                                                  York' the
                                       10' 2018' in
         2. On or about     December

                                          did lnowingly   falsi$ and make false entries in a
   defendant, JOSEPH BONGIOVANNI'
                                                                                         and
                                   to impede'  obstruct' and influence the investigation
   record and document with
                            intent

                                     within the     jurisdiction of the Drug Enforcemeat
    poper administration of a matter
                                                     the Deparunent of Justice'
                                                                                office of
                             security Invesdgations,
    Administration, Homeland

    InspectorGeneral,andtheFetleralBureauoflnvestigation,agenciesoftheUnitedStates'
                                                                   regarding the nature
                                BONGIOVANNI' in an investigation
    that is, the tlefendaut, JOSEPE
                                 the tlefendant JOSEPE BONGIOVANNI and individuals
     of the relationship between

        involvedindrugraffickingactivities'inclutlingPeterGeraceJr''andttredrugtrafficking
                                                                  statements in a memorandum
                   of such individuals' made false and misleading
        activities

        relatingtothenatureofhisrelationshipandextentofhiscommunicationswithPeterGerace

        Jr.inordertocoverup,misleatl,c.Ie[teafalsejustificationfor,andmisrepresentthetrue
                                                  BONGIOVANM        and Peter Gerace Jr'
                           the defendant IOSEPH
        relationship between
                                                       States Code' Section 1519'
                All in violation ofTitle 18' Uniteil




                                                         35




                                                                                                    37
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        36 38
                                                                           of Page
                                                                              45
                                                                              of 62 38 of 62
                                     COTINT   14

                                          (Obstruction of Iustice)

                                                               That:
                                The Grand Jury Further Charges
                                                                                    by reference
                                                       and Count 2 are incorporated
          1        The allegations of the Introduction

   as though set   forth frillY herein'


                                                                                York' the
                                January 28' 2llg  in the Westem District of New
           2.       On or about                 '
    defendant,JOSEPEBONGIOVANM'didknowinglyfalsi$andmakefalseentriesina

    recordanddocument$'ithintenttoimpede'obstruct'andinfluencetheinvestigationand
                                               the jurisdiction of the Drug
                                                                             Enforcement
                           of a rnatter within
    proper aalministration
                                                      the Department of Justice'
                                                                                 office of
                             Security Investigations,
    Administration, Homeland

    InspectorGeneral,andtheFederalBureauoflnvestigation'agenciesoftheUnitedStates'
                                                                  regarding the nature
                               BONGIOVANM' in an investigation
     that is, ttre tlefendant, JOSEPE

     oftherelationshipbetweentheilefentlantandindividualsinvolvedindructrafficking
                                                                              of such intlividuals'
                        Peter Gerace Jr'' and the drug trafficking activities
              including
     activities,

     madefalseandmisleadingstatementsinamemorandumrelatingtot}renatureofhis

     relationshipandextentofhiscommunicationswithPeterGeraceJr.,inordertocoverup,

      misleatl,deateafalsejustificationfor,andmisrepresentthetruerelationshipbetweenthe

      defendantJosEPHBoNGlovANMandPeterGeraceJr.andtomisrepresentthetrue
                                                          and a DEA Special Agent
                                                                                  known to the
                                         Peter Gerace Jr'
      natue of the relationship befiveen

      Grand JurY.
                                                                           1519'
                    in violation of Title 18' United States Cotle' Section
                AII




                                                          36




                                                                                                      38
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        37 39
                                                                           of Page
                                                                              45
                                                                              of 62 39 of 62
                                                 cotrNT   15


                                          (Obstruction of Justice)

                                                         Charges That:
                                 The Granil Jury Further
                                                          and Counts       I   arrd   2 are incorporated by
             1        The allegations of the Introduction

                                 frrlly herein
   reference as though set forth


                                                                                February            l'   2019'
                                     date unloown but no later than on or about
             2.       Beginning on a


    toonoraboutFebruaryS'z[lg'intheWestemDistrictofNewYork'thedefendant'
                                                                     and                    a record
                                       tli<l knowingly alter'
                                                              destroy' mutilate and conceal
    JOSEPE BONGIOVANNI'
                                                                                         proper
                                           obstruct' and influence the investigation and
                                to impede'
    tangrble object with intent

    administrationofamaEerwit}rinttrejurisdicdonoftheDrugEnforcementAdministration'

     HomelandSecuritylnvestigations'theDepartrnentofJustice'OffrceoflnspectorGeneral'
                                                                States, that is' the defendant'
                                        ageocies of the unitett
                            of Investigation,
     and the Federar Bureau

     IosEPEBoNGlovANNl,inaninvestigationregardingthenatureoftherelationship
                                                                                        and the drug
                                               involved in drug trafficking activities'
                              and indivfuluals
     between the defendant
                                                                                           his DEA-
                                                 did cause the contents of' and data on'
                                   indivitluals'
     uaffrcking activities of such
                                to be deleted'
      issued cellular telephone
                                               UT ite'l States Coile'
                                                                      Section 1519'
                 All in violation of Title 18'




                                                     couNT       16

                                                (Obsrruction of Justice)

                                                             Charges           Ttat:
                                      The Grand Jury Further
                                                                                           by reference
                                          of the Introduction and Count 1 are incorporated
                  1       The allegations

        as   thouglr set forth firlly herein'


                                                            37



                                                                                                                 39
Case 0:21-mj-06112-AOV
        Case
           Case1:19-cr-00227-JLS-MJR
                  0:21-mj-06112-AOV
                            Document 5Document
                                        Document
                                         Entered 1on   93Filed
                                                          FLSD
                                                             Filed
                                                                03/01/21
                                                                  Docket
                                                                   03/02/21
                                                                          03/02/2021
                                                                            Page
                                                                              Page
                                                                                 38 40
                                                                                    of Page
                                                                                       45
                                                                                       of 62 40 of 62
                                                    no  later than  on or about February l'2019'
         2. Beginning on a date unknown' but
                                                                                              the
                                 luoe  6'  2llg    in  the  Westem District of New York'
  and continuing to on or about                 '
                                           did    loowingly      conceal and cover up records'
  defendant JOSEPE BONGIOVANNI'
                                      with  intent    to   impede,   obstruct, and influence the
                             objects,
   documents, anal tangible
                                                                                            Drug
                                           of  a   matter    wrthin the jurisdiction of the
   investigation and proper administration

    EnforcementAdministration,HomelandSecuritylnvestigations,theDeparunentofJustice'
                                                                          agencies of the united
                                  and the Federal Bweau of Investigation,
    office of Inspector General,
                                                                                              the
                                             BONGIOVANNI'      in an investigation regarding
                                    JOSEPE
    States, that is, the defendant'

    natureoftherelationshipbetweenthedefendantandindividualsinvolvedindrugtrafficking

     activities,andthedrugnaffickingactivitiesofsuchintlividuats,dirlunlawfullytake,remove'
                                                                         in his residence'
                  store the working fite in
                                            DEA Case Number C2-13-0026
     conceal, and
                                                                Section 1519'
                   violation of Titte 18' Uniteil States Coile'
            All in


                                              corJNt    17
                                     .
                                                         of the Uniteil States)
                         (False Statements to ?n Ageilcy
                                                        Charges That:
                                The Granil Jury Further

                                             the Westem Distnct of
                                                                   New York' the defendant'
                          March 29' 2019' in
              On or about

       IoSEPHBoNGIoVANNI,inamatterwi*rinthejurisdictionoftheexecutivebranchofthe

       UnitedStates,didwillfullyandtnowinglymakemateriallyfalse'fictitious'andfraudulent
                                                      Departrnent of Iustice'
                                                                               ofrce of the
                                     to special agents of the
       satements and representations

       InspectorGeneral,inthatthetlefenttantdeniedeverwimessingPeterGeraceJt''consume

        narcotics;thetlefendanttleniedthatPeterGeraceJr'evercalledhimwhileastaffmemberor
                                                                                      Jr'; and
                                                             operated by Peter Gerace
                                        at the gentlemen's club
        customer was acdvely overdosing

        thedefendantdeniedeverinitiatingcontactwithPeterGeraceJr.,whereasintrutlrandin

        fact,andasthedefendantthenandtherewelllnew,thedefenttanthadwigressedPeterGerace
                                                      38




                                                                                                        40
Case 0:21-mj-06112-AOV
        Case
           Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                           Document 5Document
                                         Document
                                          Entered 1on 93Filed
                                                        FLSD
                                                           Filed
                                                              03/01/21
                                                               Docket
                                                                 03/02/21
                                                                       03/02/2021
                                                                         Page
                                                                            Page39 41
                                                                                   of Page
                                                                                      45
                                                                                      of 62 41 of 62
                                               call  the defendant  while  a staff member was
                               Gerace Jr' did
  Jr. consume narcotics; Petel
                                                                     Peter Gerace Jr'
                                    previously initiate contact with
             and the defendant tlid
   overdosing;
                                                                          1001(aX2)'
                                               Umted States Code, Section
          All in violation of Title   lE
                                           '


                                                   Co        8

                                                       of the Unite'l States)
                        (False Statemefis to an Agency
                                                       Charges That:
                               The Granil lury Further
                                                                of New York' the          defendant'
           On or about June     6' 2019' in the Westem District

    JoSEPHBoNGIoVANNI,inamatterwithintlrejuris<lictionoftheexecutivebranchofthe

     UnitedStates,didwillfullyandlnowingtymakemateriallyfalse'fictitious'andftaudulent
                                                                                  of the
                                                                        of Justice' Office
                                    to special agents of the Deparrnent
     statements and representations

     lnspedorGeneral,andHomelandSecuritylnvestigationsinthatthedefendantstatedas

     follows:
                                                                        Gerace Jr';
                             he was  in a close relationship with Peter
             (i) he deuied
                                                                          Jr' in over a year;
                           had  not spoken   with defendant Peter Gerace
             (ii) that he
                                                                Coconspirator 2' a person
                                                                                           loown to the
                                        attended  a party with
              (iii) that he had never

      Grand JurY;

                (iv) that he never socializedwithCoconspirator3,apersonknowntotheGrandJury'

                              any trips together;
       and they never went on
                                                                                                because
                                                   was in the defendant's telephone
                 (v) that Coconspirator 3's number
                                                    landscaping;
       Coconsptator     3 had done ttre defendant's
                                                                                  antl that the defealdant
                                Gerace Jr' once tried to cooperate with the DEA
               (vi) that Peter
                                                               Gerace Jr' personally;
                 himself  at the dme because he knew Peter
        recused
                                                                 defendant were together'
                                                                                            with others' a
                                            Gerace   Jr' and the
                (vii) that defendant Peter
                                                             chance encountel;
                                   around the 4th of July by
        few years ago at Lake Erie
                                                            39




                                                                                                             41
Case 0:21-mj-06112-AOV
        Case
           Case
              1:19-cr-00227-JLS-MJR
                 0:21-mj-06112-AOV
                             Document 5Document
                                          Document
                                            Entered 1on
                                                      93Filed
                                                        FLSD
                                                           Filed
                                                              03/01/21
                                                               Docket
                                                                 03/02/21
                                                                       03/02/2021
                                                                        Page
                                                                           Page
                                                                              40 42
                                                                                  of his
                                                                                     Page
                                                                                     45
                                                                                     of 62 42 of 62
                                                            Number   C2-13'0026  in      house
                                                DEA   Case
        (viQ that he kept the frte regarding
                                                                                        wanted
                                  he thought it wor d come up again and the defendant
                             antl
  because it was an old case

                            on the up and up; and
   to verifi everything was
                                           the source in DEA Case
                                                                   Number C2-13-0026;
         (ix) that Peter Milliteflo was
                                                              and there well lnew'
            in truttr antl in fact' and as the defendant then
   whereas
                                               with Peter Gerace Jr';
          (i) he did have a close relationship
                                                                preceding year;
                                          Gerace Jr' within the
          (ii) he had spoken with Peter

           (iii) he di<l attend   a   party with Coconspirator 2;

                                                    3 and they were on
                                                                         a   trip to Toronto' Canada
           (iv) he did socialize with Coconspirator

    together;                                                                           a-' .7^.

                                               in his telephone for reasons other than lan'lscapmg;
                                          was
            (v) Coconspirator 3's number
                                                                                                not
                                          try to  cooperate  with DEA and the defendant did
            (vi) Peter Gerace Jr' did not

     recuse himse8
                                                                                            the 4th
                                            defendant were not together at Lake Erie around
             (vii) Peter Gerace Jr' and the

                              by chance encounter;
      of luly a few years ago
                                                                                  in his house to
                                             regarding DEA Case Number C2-13-0026
             (viii) he did not keep the file
                                   up and up; and
      veriff everything was on the
                                                                       Number C2-13-0026'
                         Millitello was not  the source in DEA Case
              (ix) Peter
                                                       States Coile' Section
                                                                             1001(aX2)'
                     violation   ofTitle l8'  Uilite'l
              All in




                                                            40



                                                                                                       42
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        41 43
                                                                           of Page
                                                                              45
                                                                              of 62 43 of 62
                          FIRST FORFEIT[JRE    ALLEGATION

                                                 @roceeils)

                                      The Granil JurY Alleges That:

                                      all of the offenses set forth in Counts 1' 4 and 5 of this
          Upon conviction of any or
                                                                                  shall forfeit to
                                    the defendant'   JOSEPH BONGIOVANNI'
    Second Supersetling Indictment'
                                                                         or is derived from proceeds
                       any property' real or personal' which constitutes
    the United States,

    traceabletotheoffense'Thepropertytobeforfeitedincludes'butisnotlimitedto'the

    following:

    MONETARYTUDGMENT:
                                                                                            which
                        The sum of two hundred
                                                and    ffi    thousand a3Uars-^(J,ZjO'OO0)'
                                                                                        JOSEPH
                                              tl'"';t ;;iJ;ount
                        sum is equal to or less
                                                                        of proceedsthat
                                                                                              he is
                        BONGIOVANNI oUtu*to ""t "
                                                             t*"it "f *'t "f"nses'for which
                                                    i' f"i" t'""        that the above sum not
                                                                                             is
                        charged in Counts 1, + a1q                          u*o"" *i11 be entered
                        available, then a money 1ut;#
                                                          ilil'u*t
                        against the defendant'


                                                    above' as a result       of any act or omission of the
             If      any of ttre property described

      defendant;

                                                      exercise of due diligence;
              1.         cannot be located upon the
                                                                                      person;
                             been transferred or sold  to' or deposited with' a third
              2.         has

                                                 the   jurisdicdon of the Court;
              3.          has been placed beyond

                                                 diminished in value;   or
              4.          has been substantially

                 5        hasbeencommingledwithotherplopertywhichcannotbedivided
                          without difEcultY;

       tlreUnitedStatesofAmericashallbeentitledtoforfeitureofsubstitutepropertyplr$uantto
                                                                                         States to seek
                                     Section 853(p)' and it is the intent of the Unitett
       Title 21, United States Code'
                                                                                             judgment'
                                property of saitt tlefendant up to the value of the monetary
        forfeiture of any other



                                                             41




                                                                                                             43
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        42 44
                                                                           of Page
                                                                              45
                                                                              of 62 44 of 62
         AllpursuanttoTitle18,UnitedstatesCoile'Section981(aX1XC)'Title2l'Uniteil
                                                                            2451(c)'
         Coile, Section 853(p), anil Title 28' Utdteal States Code, Section
  States



                            SECOND FORFEITI,JRE
                                                ALLEGATTON

                                          (Firearms aad Ammunition)
                                                                 That:
                                 The Granil Jury Further Alleges
                                                                           Indictment'            the
                           of any or all counts of this Second SuperseOing
           Upon convictiou

    defendants,IosEPllBoNGlovANNl,shallforfeitallofhisright,title,andintelesttothe

    UnitedStatesinanyfuearmsandammunitioninvolvedandusedinthecommissionofthe

    offense,orfoundintheirpossessionorundertheirimmediatecontrolatthetimeofarrest'

    including, but not limited
                                 to   :


                                                                     Place' Kenmore' New
                              on or about June 6' 2019 from 85 Alder
    Seized by law enforcement
    York:
                                        bearing serial number BNM009U and Glock 23 and
           a      One Glock 23 handgun
                  Glock magazmes;
                                                ammunlfion;
            b        Nine rounds of '40 caliber
                                                    Magnum handgun                bearing serial number
            c        One Smith & Wesson 681-2' '357
                     217X3; ar,d
                                                ammumuon'
             d.      Four -38 Special rounds of
                                                                        g24dq Mn 3665'        alil Title
                                                 States Coile' Sections
             All   pnrsuaat to Title 18' Uniteil

                               Section 2/51(c)'
      28, United States Coile,




                                                                  Alleges That:
                                          The Granil Jury Fnrther
                                                                                       8 of this
                                       or both of the offenses alleged in Counts 7 and
            Upon convicdon of either
                                                                                   forfeit to the
                                      the defentlant' PETER GEBACE JR" shall
       Second Superseding Indicunent'

                                                            42



                                                                                                           44
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        43 45
                                                                           of Page
                                                                              45
                                                                              of 62 45 of 62
  UnitedStatesanyploperty,realorpersonal,whichconstitutesorisderivedfromproceeds
                                                 property used, or intended to be used, in any
  traceable to the ofiense of conviction and any

   mannelolpart,tocommit,ortofacilitatethecommissionofsaidviolation,butnotlimited

   to the following:


                A.   REALPROPERTY

          a. rhe          premises,  099'ff;,?'J[3Xlr!]
                     real ProPertY and   fixt                         fllfffi:llaffi:]U
                                                                   and   filed        Erie
                                                                                       recorded in
                     New York urA  -o" ilUy Jttcribed in a deed
                                                                11162 of Deeds at Page
                     Cotn V Cf.*', Om"t, o-'l*t 1' 2009 in Book
                     6131; and
                                                               improvements' fixtures' and
           b.        The premises, buildings, appurtenances '
                                                                 Clu"o"e' N9w vor! a3i
                     real property to"utr:a-il'sf6 Lexor Lane'
                     more fully describ.d   ;;;;   fiLd and recorded in Erie countv Clerk's
                     ild"., l"rv Zz, zOiS in nookll332 of Deeds at Page 3550'
                              ""
           If the property described above,        as a result   ofany act or omission of the defendant:

                                                            due diligeace;
           (1)       cannot be located upon the exercise of
                                                                         with'   a   thtd person;
                     has been transfered or sold to, or
                                                        deposited
           a)
                      has been placed beyoud the
                                                      jurisdiction ofthe Court;
            (3)
                                                        in value;        or
            (4)       has been substantially diminished
                                                                                            without
            (5)       has been commingled       with other property which cannot be divided

                       difficulty;

     theUnitedStatesshallbeentitledtoforfeitureofsubstituteFopertypulsuanttoTitle2l'

     United States Code, Section 853(P)

             AllpursuanttoTitle2l,UniterlstatesCoile,SectionsS53(a)(l),853(aX2),and

     8s3(p).




                                                           43



                                                                                                           45
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        44 46
                                                                           of Page
                                                                              45
                                                                              of 62 46 of 62
                        FOIJRTE FOR}EITI,JRE ALLEGATION

                                    The Granil Jury Further Alleges That:

          upon conviction of the offense alleged in count 9 of this Second                     Superseding


   Intlicunent, the defendant, PETER GERACE JR., shall forfeit to the united
                                                                             states any

                                                                                       to the
   property, real or personal, which constitutes or is derived from proceeds traceable

   offense of conviction and any ploperty used, or intended to be
                                                                  used' in any maruler or part'

                                                                     not limited to the following:
   to commit, or to facilitate the commission of said violation, but


              A.   RXALPROPERTY

                   a                        buildings, appurtenances, improvements' fixtures' and
                             The premises,'located
                             r*f p-p.tty           it 999- Aero Drive, Cheektowaga' New York'
                                 iioi.niuv described in a deed filed and recorded in Erie County
                             "J
                             Cl"*t Om*, on June 1, 2009 in Book 11162 of Deeds atPage 6131;
                             and
                                                                                         fixtures' and
                   b         The premises, buildings, appurtenances, imp,rovements'
                                                                                      N,ew York' and
                             ;;;t;p""y iocut d u:t slii Lexor Lane, clarence,     Erie County Clerk's
                                   n iv a.t".lUed in a deed filed and recorded in
                             -6ffi;.;";
                             -".,i
                                        tuiry 27 ,2018 in Book 11332 of Deeds at Page
                                                                                        3550'



           If the property described above,      as a result   ofany act or omission of the defendant:

           (l)     cannot be located upon the exercise of due diligence;

                   has been transfered or sold to, or deposited        with'   a   third person;
           Q)                                                                                      .



           (3)     has been placed beyond the       jurisdiction of the Court;

           (4)     has been substantially diminished in value;         or

           (5)     has been commingled         with other property which cannot be divided without

                       dfficultY;

     theUnitedStatesshallbeentitledtoforfeitureofsubstitutepropertypursuanttoTitle2l'

     United States Code, Section 853(P)




                                                        44



                                                                                                             46
Case 0:21-mj-06112-AOV
        Case
          Case
             1:19-cr-00227-JLS-MJR
                0:21-mj-06112-AOV
                          Document 5Document
                                     Document
                                      Entered 1on
                                                93Filed
                                                  FLSD
                                                     Filed
                                                        03/01/21
                                                         Docket
                                                           03/02/21
                                                                 03/02/2021
                                                                  Page
                                                                     Page
                                                                        45 47
                                                                           of Page
                                                                              45
                                                                              of 62 47 of 62
         All   pursuant to Tide 18, United States Code, Sections f594(dxf) afi1594(d)Q),

   aridTitle2l, United   Stat€s Code, Section 853ftr).


          DATED: Buffalo, NewYork, February 25,2021.



                                              JAMES P. KENNEDY, JR.
                                              United States Attomey


                                       BY:    S/JOSEPH M. TRIPI
                                              Assistant United States Attomey
                                              United States Attomey's Office
                                              Westem District of New York
                                               138 Delaware Avenue
                                              Buffalo, New York 14202
                                               716/843-5839
                                              joseph.tripi@usdoj.gov


                                              COREYR. AMI.]NDSON
                                              Chief
                                              JORDANDICKSON
                                              Tria1 Auomey
                                              United States Departrnent of Justice
                                              Public Integrity Section
                                              l33l F StreetNW
                                              Washington, D.C.20002
                                              202/s97-0508
                                              jordan. dickson@usdoj. gov




   A TRUE BILL:

    S/FOREPERSON




                                                 45



                                                                                               47
         Case 0:21-mj-06112-AOV
                 Case
                    Case
                      1:19-cr-00227-JLS-MJR
                          0:21-mj-06112-AOV
                                   Document 5 Document
                                               Entered on
                                                        2
                                                        93FLSD
                                                           Filed
                                                            FiledDocket
                                                                 03/01/21
                                                                  03/02/21
                                                                        03/02/2021
                                                                           Page
                                                                            Page1 48
                                                                                  of Page
                                                                                     1of 62 48 of 62
                                                COURT M INUTES/ORDER
                          United States M agistrate Judge Alicia 0 .Valle
                                   Courtroom 310                                                      Date:3/1/2021                       Time:11:00am .         ,


 Defendant: PeterGeracetl)                                       J#:                case#:21-6112-AOV
 AUsA:Jam Usknoski , *                                 Oos.                 Attorney:tlou
                                                                                        ,l c
                                                                                           t (x ta ïqu,f-t-:t'),ttv0
                                                                                                      .                                                          kvl)
                         r -1'
                             u qji )fh hk                                                                          .                                                      .

 Violation:        .             o t'.
                                     s    -                                       ïrx'y t tzb
                                                                               , k.         .w cs          k r.
                                          .
                                                                                                 k
                                                                                                -.             kk'
                                                                                                                 m                   ..            tx)
                                                                                                                                                     ,$ (?.çgg                ,

 Proceeding:lnitialAppearance-Rule 40/5 Removal        CJA Appt:
 Bond/PTD Held:U Yes L: ' No
                           '
                                    Recqm mended Bond:
                   ï                                    .       t.tzo--
                                                                      kx.
                                                                        sxk.
 Bon Setat:                 j. m                   . axwj                      4G0 co-sjgnedby;
         Surrenderand/ordonotobtainpassports/traveldocs 1-0@'
                                                            '
                                                            dX $oQLanguage: EngIish
         ReporttoPTSas directed/or            x'saweek/monthby                               Disposition:
           one:      xz'
                       j'
                        -f'w
                           ''-e'ek/monthinperson                                                    '
        R d                                                                                                '                                       C            tG-
         an Om urine testing by Pretrialservices                                                      ,            .
        Treatm entasdeem ed necessary                                                         .   t' *.                     >,c               '(                     '-
         Refrain from excessive useofalcohol                                                           '                                           -     '
  s Participate in m entalhealth assessment& treatm ent                                       -                                           '              -
  f
  -                                                                                                       v.                    r.. '                        '
        Maintainorseekfull-timeemployment/education                                               '
   -
        N0contactwithvictims/witnesses/tlç.
                                          y-                .
                                                                       js
                                                                        .                                 '        '             G                     Q-X
                                                                                                                                                         -Gm
                                                                                             Vt<j (                                           .         j
  L- No firearm s                                                                                                                                        ï
                                                                                             kecv . .                                          cwk
        Notto encum berproperty                                                                            j.- ,
                                                                                                           .
                                                                                                                        *                      k
  (- M                                                                                                 '
          ay notvisittransportation establishm ents                                                                                         -
                                                                                                                       ('                 q k.
        C f                     jéMp-
        HomeConfinement/Electçprl   q-itqringand/orC6 PY
                                    - .       .- .--
                                                                '                                                  '            <         '
                                                                                                                                                            '
         urew               pm to                       am paidby D 4. q                                                            P
                                                          ,          o j.:as                 jyz.jy ifx                         VV'
   .-   Allow ances:M edicalneeds, courtappearances,attorney visits,
        religious,em ploym ent
        Travelextendedto:S f'                                   ko y.y
        Other: -.             . iqx-                            .        . .
NEXT COURT APPEARANCE pate;                                     yi
                                                                 me:               Judge:                                       pjace:
ReportRE Counsel;
PTD/Bond Hearing;
Prelim/ArraignorRemoval:
Status Conference RE:
D.A.R.   1 ',q
             '
             l-
              o '.L
               -
                  .
                  b                                                                         Timeincourt: $                  .
                                                                                                                                 '



  CHECK IFAPPLICABLE:          Forthe reasonsstated bycounselforthe Defendantandfi
  grantingthe ore tenus m otion forcontinuance to hire counseloutweigh the best int ndingthattheendsofjusticeserved by
  S                                                                                 erestsofthe public& the Defendantin a
   peedy Trial,the Courtfindsthatthe period oftim e from today, through and including
                                                                                                    . shal
                                                                                                         lbe deem ed
  excludable in accordance w ith the provisionsofthe Speedy TrialAct, 18 USC 3161 etseq..                                                                            48
    Case 0:21-mj-06112-AOV
            Case
               Case
                 1:19-cr-00227-JLS-MJR
                     0:21-mj-06112-AOV
                              Document 5 Document
                                          Entered on
                                                   3
                                                   93FLSD
                                                      Filed
                                                       FiledDocket
                                                            03/01/21
                                                             03/02/21
                                                                   03/02/2021
                                                                      Page
                                                                       Page1 49
                                                                             of Page
                                                                                6of 62 49 of 62

(Revised03/2020)

                                      UM TED STATES DISTRICT COURT
                                      SO IJTH ERN DISTRICT OF FLOD A

                               APPEA R ANCE BO N D :

                                                   cAsENo.:&
                                                           ' t.(gktk.fb y
UM TED STATES OF AM ERICA :
                         Plaintiff,
         f
                                                             USM #:D à:uj-tjss
        ,
    .              ee
               c t ..
                        0Vefs
                            ent,è-
                                 t'Jru
                                              /

1,thetmdersir eddefendantand Iorwe,thetmdersi> edsureées,jointly and severally acu owledgethatweand
ourpersonalrepresentaévrs,jointlyandseverally,areboundtopaytheUnitedStatesofAmericw thesum of
$ ht'
    xv.-e-.
          xx%.u- o-..çv.fbps txxx-kc,- mkxxlkx,'
                                               b
                                      STAN D A RD C O M H TIO N S O F BO N D

n e conditions ofth1 bond are thatthe defendant:

    1. Shallappear before this Courtand at such other places as the defendantm ay be reqe ed to appear,in
accordancewith any and a1lordersand directions relating to the defendnnt'sappearance in thiscase,including
appearanceforviolaéon ofacondition ofthedefendnnt'srelemse msmay be ordered ornoté edby thisCourtor
any otherUnited StatesDistrictCourtto whichthedefendantmay beheld to answerorthe causetm nsferred.The
defendnntisrequiredto mscertain 9om theClerk ofCourtordefensecolm qelthe o'm eand placeofa11scheduled
proceee gs on the case. In no eventm ay a defendnntmssum e thathis orher case hms been dism issed unlessthe
Courthasentered an orderofdismissal. Thedefendnntisto abideby anyjudm ententered in such matterby
surrenderingtoserveanysentenceimposedandobeyinganyorderordizecfoninconnecionw1t.  11suchjudo ent.
Thisisa continuing bondaincluding any proceeding on appealorreview,which shallrem ain in fullforce and
effectuntilsuch time asthe Courtshallorderotherwise.

   2. M ay nottraveloutside the Southem DistrictofFlodda unlessotherwise approved by the Courtpdorto
any such kavel.n e Southern DisG ctofFloridaconsistsofthefollowingcounties:Broward,Highlands,Indian
River,M nrfin,M inm i-Dade,M onroe,Okeechobee,Pnlm Beach and St.Lucie.

   3. M ay notchangellis/herpresentaddresswithoutpriornoéfcation and approvalâom theU .S.Probafon
Oo cerortheCourt.

   4. M ust cooperate w ith 1aw eaforcem ent ox cers in the collecion of a DN A sam ple if the collecdon is
reqe ed by 42 U .S.C .Secdon 14135a
    5. M I.
          IS'tnotviolate any federal,state orlocal1aw while on relemse in tlliscase.Should thedefendnntcome
in conuctwith law enforcem enthe/she shallnodfy the U.S.Probation Oo cerwithin 72 hours.


                                                                                                              49
    Case 0:21-mj-06112-AOV
            Case
               Case
                 1:19-cr-00227-JLS-MJR
                     0:21-mj-06112-AOV
                              Document 5 Document
                                          Entered on
                                                   3
                                                   93FLSD
                                                      Filed
                                                       FiledDocket
                                                            03/01/21
                                                             03/02/21
                                                                   03/02/2021
                                                                      Page
                                                                       Page2 50
                                                                             of Page
                                                                                6of 62 50 of 62
                                                            DEFENDANT:
                                                            CASE NUY ER:
                                                            PAGE 1% 0


                                      SPECIAL COO ITIONS O F BOND

In addition to compliancewith thepreviocly stated conditionsofbon; the defendantmustcomply with the
specialconditionschecked below:

-
    a.Surrenderal1passportsandkaveldocum ents,ifany,toPretrialServicesand notobtnin any kaveldocum ents
            '
          11T7T1jjthependencyofthecase; W pA V !c  '-e-
     .   Reportto PretrialServicesasfollows:( asdireded or ti
                                                            m etslaweek inperson and               timets)aweekby
      telephone;
    c.Submitto substanceabusetestingand/orteae ent,conu butetothe costofservicesrendered bmsed on ability
      topay,asdetermimed by theU .S.Probation Oo cer;
    d.Refrain 9om      excessive OR    abenin âom alcoholuse or any use ofanarcoécdrug orothercontolled
         subeance,asdefnedinsectbn 102oftheConkolledSubenncesAct(21U.S.C.j802),withoutaprescripéonby
      alicensedm edicalpractifoner;
    e.Participate in a m entalhealth mssessm ent and/or keaa ent and conG bute to the costs of services rendered
      bmsed on abilityto pay,asdeterminedby theU.S.Probation Oo cer;
    f.Employmentresi ctionts):
    g.M aintnin oracévely seek full-time employm ent;
    h M im ain orbegin an educaéonalprop am ;
    i.Avoid a1lconuctwith victimsorwiGessesto the crim escharged,exceptthrough cotmsel. n eAUSA shall
      provide defense counseland pretrialseM ces with the nam es of a11victims or wiO esses.n e prohibition
      agninqt conu ct does not take effect tm él defense cotm selreceives the list.The prohibiéon against conu ct
         appliesonly to thosepersonson the list buttheprosecutorm ay expand the listby sending written notice to
         defense cotmseland pretrialservices.;
    j.Avoidallcontactwitllco-defendnntsand defendnntsinrelatedca es,exceptthroughcounsel;
     .Refrainâom possessingaflrenrm,destructivedeviceorotherdnngerousweaponsandshallsurrendertifanyl,
      theirconcealed weaponspermitto theU.S.Probadon OG ce;
    1.None ofthesignatodesm ay sell,pledge,mortgage,hypothecate,encum ber,etc.,any realproperty they own,
      unélthebond isdischargedaorothem isem odG edby theCourt;
    m .M ay notvisitcomm ercialtm ngportation establishment:airpolts,seapoY m arinms,comm ercialbusterminals,
       train stations,etc.;
    n.Defendantqhallconsentto the U.S.Probaéon O/ cer conduce g periodic lmnnnotmced examinadonsofthe
       defendnnt'scomputerequipm entathin erplace ofemplom entoron the computeratllin erresidencewhich
         may includeretrievaland copying ofalldataâom thecomputerts)andany intemalorextemalperipheralsto
         ensure com pliance w 11 this condidon and/orrem ovalofsuch equipm entfor the pup ose ofconducting a m ore
         thorough izkspedioniand consentatthedirecdon ofthe U .S.Probation O o certo have instnlled on thedefendnnt's
         computerts),atthedefendnnt'sexpense,anyhardwareorsoftwaresystemstomonitorthedefendnnt'scomputer
         tlse;




                                                                                                                 50
    Case 0:21-mj-06112-AOV
            Case
               Case
                 1:19-cr-00227-JLS-MJR
                     0:21-mj-06112-AOV
                              Document 5 Document
                                          Entered on
                                                   3
                                                   93FLSD
                                                      Filed
                                                       FiledDocket
                                                            03/01/21
                                                             03/02/21
                                                                   03/02/2021
                                                                      Page
                                                                       Page3 51
                                                                             of Page
                                                                                6of 62 51 of 62
                                                       DEFEM ANT:
                                                       CASE NUM ER:
                                                       PAGE '
                                                            FHREE


    o.LOCATION M OM TORG G PROGRAM : n e defendrmt shall be monitored by the form of location
      monitoting and shallabide by al1t chnology requirementsasnoted below,aswellasconi buteto the costsof
      servicesrenderedbasedon ( abilitytopay asdeterminedbytheU.S.Probation Oë cer- or- ( )paidby
      U.S.Probaéon;
          ocation monitodngtechnology atthe discrefon oftheoë cer
         RadioFrequency(RF)monitoting(EleckonicM onitoting)
         ActiveGPS M onitoring
         VoiceRecogaition
         Curfew:You are ree ctedto yourresidence every day âom         to     ,orasdirected by the supervising
         ofscc.

         Home Detention:You areresG cted to yourresidence atal1tim esexceptfor:
         (      edical
         (   )substanceabuseormentalhealthkea% ent
         (     ourtapperances
         (       omeyvisitsorcourtorderedobligaéons
         (   )rel--         ices
         (   )         ent
         (   )otheractivitiesaspre-approvedbythesupervisingoo cer
-    p.RESD ENTIAI,RE-EN I'RY CENTER: '
                                      Fhe defendant shall reside at a residentialre-entry center or
       halfway houseandabideby allthertllesand regulationsoftheprocam.'Fhecostto bepaidby ( lpretrial
       Serdcesor ( )based on the defendnnt's ability to pay.You are resG cted to the residenéalre-entry
       center/halfway houseatal1timesexceptfor:
          )employment
          )education
          )relisousseM ces
          )medical,subeanceabuse,ormentalhealthtreatment
          )attomeyvisits
          )courtappesmnces
          )courtorderedobligaéons
         )repoeingtoPretrialServices
       ( )Other
-    q.Thizd-party Custody:   -                                 w illserve msa thigd party ctustodian and will
       reportany violadonsoftherelease conditionsto the U.S.Probaéon Oc cer. Failureto comply * t.     11these
       requirements,thethirdparty custoclian can be subjectto theprovisionsof18 U.S.C.j401,Contemptof
       Court.
     r.The defendnmtshallsubmitllisperson,property,residence,vehicle,papers,computers,(asdefned in 18
       U.S.C.1030(e)(1)),othereleckoniccommlmicaéon ordatastoragedevicesormediw oroo ce,toasearch
       conducted by a Uited StatesProbaion Oo cer. n e defendnntmtzstwnrn any otheroccupantsthatthe
      premisesmaybesubjecttosearchespursllanttothiscondition.Anysearchmustbeconductedatareaonable
      tim e and in a reasonable m rmner.

                                                                                                          51
 Case 0:21-mj-06112-AOV
         Case
            Case
              1:19-cr-00227-JLS-MJR
                  0:21-mj-06112-AOV
                           Document 5 Document
                                       Entered on
                                                3
                                                93FLSD
                                                   Filed
                                                    FiledDocket
                                                         03/01/21
                                                          03/02/21
                                                                03/02/2021
                                                                   Page
                                                                    Page4 52
                                                                          of Page
                                                                             6of 62 52 of 62
                                                                         DEFENDANT:
                                                                         CASE NUM ER:
                                                                         PAGE FOIJR


  s. M andatoc Adam W alsh Cenditions: Defendnnt shall abide by specised restrictions on personal
  M sociations,place of abode,or kavel,to avoid a11contactwith an alleged victim ofthe crime and with a
  potentialwiGess who may testify concerning the offense;reporton a regular basis to a designated 1aw
  enforcementagency,pretrialservicesagency orotheragency;complywith aspecifedcurfew (withelectonic
  monitoling)andreâain 9om possessingat- lrenrm,des% ctivedeviceorotherdnngerotlsweapons.
  t.AdditionalSex Offense ConditionsForDefendantsChmxed orConvicted ofa SexualOffense:
               1. ( )Defendantmaynothavecontactw1t.
                                                  11victimts),oranychildtmdertheageof18,unlessapproved
                          by the Courtorallowedby theU.S.Probation OG cer.
                        )n edefendantshallnotpossessoruseany dataencryptiontecY queorprogram andshall
                          providep% swordsand adm inistaiverightstotheU.S.Probaéon Oflker.
                    ( ) Defendnntshallpe cipateinspecializedsexoffenderevaluaéon andkeae ent,ifnecessary,
                          andto coni buteto thecostsofservicesrendered based on ability to pay,asdetermined by
                          theU.S.Probation Oflk e.
               4.       )Defendantshallnotpossess,procme,purchmseorotherwiseobtninany internetcapabledevice
                          and/orcom puter.Additionally,the defendnntisprohibited 9om using anotherindividual's
                          computerordevicethathœsinternetcapability.
               5.       )Defendnntisprohibitedâom establishingormaintniningany emailaccountorsocialmedia
                          account.Additionally,thedefendnntisprohibited9om using anotherindividual'semailaccount
                          orsocialm ediaaccotmt.M ustprovidemonthly orupon request personalphoneand creditcard
                          billingsto PretrialServicesto consrm there areno serviceswith any internetservicesprovider.
               6.       )Defendnntisnotpermittedtoenterplaceswherechildrencongegateincluding,butnotlimited
                          to any play areas,playp ounds,librades,children-them ed resuurants,daycares,schools,
                          amusem entparks,cnrnivals/fairs,unlessapproved by the U.S.Probaéon OG cer.
               7. ( )n edefendantshallnotbeinvolvedin anycllildren'soryouthorge zations.
               8. ( ) Defendnntisprohibited9om viewing,owning,orpossessingany obscene,pomopaphic,or
                          sexually stimulating visualorauditorym aterial,including telephone,electonic mediw
                          computerprop am s,orcomputerservices.
               9.       )Thedefendantshallparticipatein amaintenancepolypaph exnminationtoperiodically
                         ùwestigatethedefendnnt'scom pliance.n epolyp aph exnm ination shallspecifcally address
                         only defendlmt'scom pliance ornon-com pliance withthe specialconditionsofrelease and shall
                         notinquire into thefactsofthepending criminalcase age stdefendnnt.n edefendantwill
                         conG butetothecostsofservicesrendered(co-payment)basedon abilitytopayoravailability
                         ofthird party paym ent.
  1.
   1.Maykaveltoandgom:Y 3f-
                          'L-                                  Kj.andmustnotifyPreialServicesofkavelplnnqbefore
  leaving and upon retllrn.
L v.Complywiththefollowingaddiéonalconditionsofbond:
      -             N          '       wa k   '           --         %
   *                    -j*-       .-- .          .       x*   -o.
                                                                 x       < .
                                                                           '
   -       .
                          P e. '              o            V   '     o      k '!o   z-
  -
          W kk                            UVe
             Vj                      W * ' oV oxexk'
                                                   s (y(qY jw qsy g ov qqcj y
                                                      .

                                                                                                       aj   tu yoox
  -
          k.
           kacayov.
                  a k Nss,y cx. so krsx.w,
                                         scj-j, .                                        7-/,e.k   '



          e .P (sçqs           j                                               -
                                                                                               .
                                                                                                            u ,uyt
                                                                                                                      52
   Case 0:21-mj-06112-AOV
           Case
              Case
                1:19-cr-00227-JLS-MJR
                    0:21-mj-06112-AOV
                             Document 5 Document
                                         Entered on
                                                  3
                                                  93FLSD
                                                     Filed
                                                      FiledDocket
                                                           03/01/21
                                                            03/02/21
                                                                  03/02/2021
                                                                     Page
                                                                      Page5 53
                                                                            of Page
                                                                               6of 62 53 of 62
                                                       DEFENDANT:
                                                       CASE NUM BER:
                                                       PAGE FM


                  PENALTR S m         SANCTIONS APPLICABLE TO DEFENDA NT

      Violaéon ofany ofthe foregoing conditionsofreleœsem ay restzltin the imm ediate issllrmceofawarrant
forthe defendnmt'sarrest a revocaion ofrelease,and orderofdetention,asprovided in 18 U.S.C.53148,
forfeitureofany bailpostei andaprosecution forcontemptmsprovided in 18U.S.C.j401,which couldresult
in apossibleterm ofim prisonmentorafne.

       The commission of any offense while on prei alrele% e m ay reslzlt in an additionalsentence upon
conviction forsuch offenseto aterm ofim pdsonm entofnotmorethan ten years,ifthe offense isa felony;ora
term of imprisonment of not more than one year,if the ofense is a M sdem eanox.This sentence shall be
consecutiveto any othersentenceand mustbe im posed in addiéon tothesentencereceived forthe offenseitself.

       Title18U.S.C.51503makesitafelonycriminalofensepmishablebyimprisonmentanda$250,000fme
tointimidateorattemptto intimidateawioess,jurororox cerofthecourt;18U.S.C.jl510makesitafelony
criminalolensepmishableby im prisonmentand a$250,000 sne to obs% ctacrim inalinvesfgation;18 U.S.C.
j1512 makesita felony criminaloffense plmishableby impdsonmentand a$250,000 fme to tnmperwith a
wimess,victim orinformant;and18U.S.C.51513makesitafelonycriminaloflknsepmishablebyimpdsonment
and a$250,000 fme to retaliateagainstawio ess,victim oriaformant,orthreaten to do so.

      Itisacriminaloflknse lmder18 U.S.C.j3146,ifafterhaving been releued,thedefendantknowingly
failsto appearasrequired by the conditions ofrelease,orto surrenderforthe service ofsentence ptlrsllantto a
courtorder.Ifthe defendnntwmsreleased in connection with acharge of,orwhile aw aiting sentence,surrender
forthe seM ceofa sentence,orappealorcel orariO erconvicfon for:

    (1)an offensepe shableby deatk lifeimprisonment orimpdsonmentforaterm ofO een yearsormore
       thedefendantshallbe fm ed notmorethan $250,000 orim pdsoned fornotm oretban ten years,orboth;
    (2)anofenseptmishableby imprisonmentforaterm offveyearsormore,butlessth= flfteenyears,the
       defendantshallbe fmed notm oretban $250,000 orim prisoned fornotm orethan 5veyears,orboth;
    (3)any otherfelony,thedefendnntshallbefmednotmorethan$250,000orimprisonednotmorethan two
       years,orboth;
    (4)amisdemeanor,thedefendnntshallbesned notmorethan $100,000 orimprisoned notmorethan one
       year,orboth.

       A term ofim pdsonm entimposed forfailureto appearorsurrendershallbeconsecutiveto the sentenceof
impdsonmentforany otheroffense.ln addition,afailureto appearm ay resultin the forfeitureofany bailposted,
which meansthatthedefendantwillbe obligated to pay the fullamotmtofthe bond,which may be enforced by
allapplicable law s ofthe U nited States.




                                                                                                          53
   Case 0:21-mj-06112-AOV
           Case
              Case
                1:19-cr-00227-JLS-MJR
                    0:21-mj-06112-AOV
                             Document 5 Document
                                         Entered on
                                                  3
                                                  93FLSD
                                                     Filed
                                                      FiledDocket
                                                           03/01/21
                                                            03/02/21
                                                                  03/02/2021
                                                                     Page
                                                                      Page6 54
                                                                            of Page
                                                                               6of 62 54 of 62
                                                                       DEFENDANT:
                                                                       CASE NUM ER:
                                                                       PAGE SW

                            PENALTIES AND SANCTIONS APPLICABLE TO SUR ETK S
Violadonby the defendnntofany oftàeforegoing condidonsofreleasewillresultin an immediateobligation by the surety orsureties
topaytheâ111amotmtofthebond.Fodeitureofthebondforanybreachofoneormoreconditionsmaybedeclaredby ajudicialoGcer
ofanyUnited StatesDise ctCourthavingcognizanceoftheaboveentitledmatteratthetime ofsuchbreach,and ifthebond isfodeited
andthefodeitureisnotsetasideorrernittedyjudo entmaybeentereduponmotionin suchUnitedStatesDisGctCourtagainsteach
suretyjoztly and severally fortheamotmtofthebon; togetherwith interestandcosts,and execution may beissued andpam ent
secmedasprovidedby theFederalRulesofCriminalProcedtlre andotherlawsoft
                                                                     heUnitedStates.
                                                    SIGNATURES
Ihavecarefully read and1tmderstandthisentireappesmncebondconsistingofsevenpages,orithasbeen readtome,and,ifnecessary,
H nslatedinto mynativelanguage,andIu ow thatIam obligated by 1aw to comply with allofthetermsofthisbond-Ipromiseto obey
a1lconditionsofthisbon; to appearin courtasrequirei and tosurrenderforserviceofany sentenceimposed.Iam awareofthe
penaluesand sancuonsoutlinedinthisbond forvioladonsofthetermsofthebond-
1f1am an agentace gfororon behalfofacoporatesurety,IfurtherrepresentthatIam aduly authorizedagentforthecorporatesurety
andhavefullpowerto executethisbond in the am otmtstated.
                                                            DEFEND ANT
Si> edthis               day of                       ,21        at                      ,Flodda
Si>edandaceowledgedbeforeme:                                 DEFENDANT:(Signature)                  F Z
W ITNESS:                                                                  wp                             .'    l
                                                                                  City
      City                         State

                                                     CORPORATE SURETY
Si> edthis               day of                      ,21   at                            ,Florida
SUXETY:                                                          AGENT:(Signature)
                                                                 PR INT NAM E:
         City                        State

                                                     W DIVD U AL SU RETV S
Siredthù         dayof            ,21 at               ,Raida Signede              * of             ,21 at             qRtri(k
SURETY:(Signature)                                                 SURETY:(Signatxre)
PRINT NAM E:                                                       PRINT NAM E:
RELAH ONSO TO DEFENDANT:                                           RELATIONO TO DEFENDANT:

                City                         State                         City                                State

Signedthk        dqyof            ,21      at          ,Flori+     Sir edthis      dayof            ,21   at           ,Flori1
SURETY:(Signature)                                                SURETY:(Signature)
PRINT NAM E:                                                      PRINT NA < :
RELAH O NSO TO DEFENDANT:                                         RET,
                                                                     ATIONSX TO DEH M ANT:

             City                            State                         City                                Stqk
                                                A PPRO V A L BY Tc          CO UR T
Ilate:             Mar 2, 2021
                                                                      ALICG 0.VALLE
                                                                      UM TED STATES M AGISTM TE JUDG E

                                                                                                                                 54
    CaseCase
        0:21-mj-06112-AOV
           Case
             0:21-mj-06112-AOV
                1:19-cr-00227-JLS-MJR
                            Document
                                 Document
                                      5 Document
                                         Entered
                                          3-1 (Court
                                                 on
                                                  93FLSD
                                                     only)
                                                      FiledDocket
                                                            03/02/21
                                                            Filed 03/01/21
                                                                  03/02/2021
                                                                      Page 55
                                                                           Page
                                                                              Page
                                                                              of 62
                                                                                 1 of
                                                                                    557of 62

(Revi
    sed03/2026)

                                 UM TED STATES DISTRICT COURT
                                 SO IJTM RN DISTRICT OF FLOD A

                           U PEARANCE BOND :

                                               cxsENo.:g t-% ç(4.gtjJ.
UNITED STATES OF AW RICA :
                     Plainiff,
     '
                                                         USM #:D ïskj-tjss
     v


              t- t .-o g-
                        t.c,v...-,Ju-
                     D-
                      efendant
                                          /

1,theundersir eddefendantandIorwe,thetmdersir ed suredes,jointly andseverally acu owledgethatweand
ourpersonalrepresenuévçs,jointlyandseveratly,arebotmdtopaytheUnited StatesofAmericw thesum of
$        VtYw.-QX,
               A .aftyïu - o-oï'4h
                                 . (% O.S Uo(u,.-k t'
                                                    u-     .
                                                               ihk
                                                                 xd.'.'
                                                                      b
                                 STANDARD COO ITIONS OF BOND

Theconditionsofthisbond arethatthedefendant:

    1. Shallappearbeforethis Courtand atsuch otherplaces asthe defendantm ay be required to appear,in
accordance with any and a1lordersand directionsrelating to the defendant'sappearance in thiscase,including
appearance forviolaéon ofa condition ofthe defendnnt'srelemse msmay be ordered ornoté ed by thisCourtor
any otherUnited StatesDistrictCourttowhich the defendantmay beheld to answerorthecausekansferred.n e
defendnntisrequired to ascertnin âom theClerk ofCourtordefense counselthetime and place ofa1lscheduled
proceedingson the cc e. In no eventmay a defendJmtassum ethatllisorhercasehasbeen dismissed unlessthe
Courthasentered an orderof(lismissal. Thedefendnntisto abideby anyjud> ententeredin such matterby
surrenderingtoserveanysentenceimposedandobeyinganyorderordirectioninconnecéonwithsuchjudm ent.
Thisisa continuing bond,including any proceeding on appealorreview,which shallrem ain in fullforce and
efect1111t11such tim eastheCourtshallorderotherwise.
   2. M ay nottraveloutsidethe Southern DisG ctofFlodda unlessotherwise approved by the Courtpdorto
any such H vel.The Southern Dise ctofFlorida consistsofthe following counties:Broward,Highlands,Indian
River,M artm,
           ' M inmi-Dade,M onroe,Okeechobee,Palm Beach and St.Lucie.

   3. M ay notchange his/her presentaddress w ithoutpdor noéfcaion and approvalâom the U .S.Probaéon
Offcerorthe Court.

    4. M tlstcooperate with 1aw enforcem ent oK cers in the collection of a DNA snm ple if the collecdon is
required by 42 U.S.C.Secéon 14135a.

    5. M ustnotviolateany federal,stateorlocal1aw while on release in thiscase. Sholzld the defendnntcome
in conuctwith law enforcem enthe/sheshallnoufytheU.S.Probadon Oo cerwithin 72 hours.


                                                                                                            55
    CaseCase
        0:21-mj-06112-AOV
           Case
             0:21-mj-06112-AOV
                1:19-cr-00227-JLS-MJR
                            Document
                                 Document
                                      5 Document
                                         Entered
                                          3-1 (Court
                                                 on
                                                  93FLSD
                                                     only)
                                                      FiledDocket
                                                            03/02/21
                                                            Filed 03/01/21
                                                                  03/02/2021
                                                                      Page 56
                                                                           Page
                                                                              Page
                                                                              of 62
                                                                                 2 of
                                                                                    567of 62
                                                           DEFENDANT;
                                                           CASE NUM BER:
                                                           PAGE 1% 0


                                     SPECIAL CONDITIONS OF BOND

ln addition to compliancewith thepreviously stted condiéonsofbont the defendantmustcomply with the
specialcondiéonschecked below:

-   a.surrendera11passportsandkaveldocum ents,ifany,to Prei alServicesand notobtnin any kaveldocum ents
          'lringthependencyofthecmse; .
                                      ko p'c-.
                                             t.
                                              r1c
                                                '-e-
     .   Reportto PretrialServicesasfollows:( asdirected or timets)aweekinperson and              émets)aweekby
      telephone;
    c.Submitto substanceabusetestingand/orteatment,coni butetothe costofservicesrendered based onability
      topay,asdetermined by theU .S.Probation Oë cer;
    d.Refrm'n from     excessive OR    abKtnin âom alcoholuse or any useofanarcoéc drtlg orotherconkolled
         subdance,asdee edinsecton 102oftheControlledSub<nncesAct(21U.S.C.j802),withoutaprescripéonby
      alicensedmedicalpracééoner;
    e.Pe cipate in a mentalhealth % sessmentand/or keaa entand coni bute to the costsofservicesrendered
      based on abilityto pay,asdeterminedby theU.S.Probation Oo cer;
    f.EmploymentresG ctionts):
    g.M aintnin oracévely seek full-time employm ent'
                                                    ,
    h M aintnin orbegin an educationalprop am ;
    i.Avoid allconuctw1t11victim sorwiGessesto the crimescharged,exceptthrough counsel. n e AUSA shall
      provide defense collnseland pretrialsezwices with the nam es of a11victim s or wiG esses.The prohibition
      against contactdoesnottake effectunéldefense cotmselreceivesthe list.n e prohibition againstcontact
      appliesonly to thosepersonson the list buttheprosecutormay expand the listby sendng written noice to
      defense counseland pretrialservices.;
    j.Avoida11contactwit.
                        hco-defendantsand defendnntsin relatedcases,exceptthroughcolmsel;
     .Regainâom possessingafrenrm,des% ctivedeviceorotherdnngerousweaponsand shatlsurrender(ifany),
      theirconcealed weaponspermitto theU.S.Probaéon Oo ce;
    1.Noneofthe signatoriesm ay sell,pledge,m ortgage,hypothecate,encumber,etc.,any realproperty they own,
         unélthebond isdischarge; oroierwisemodifedbytheCourq
    m.M ay notvisitcomm ercialtransportation establishm ent:airports,seaport/marinœq,commercialbusterminnls,
      kain stations,etc.;
    n.Defendrmtqhnllconsentto the U.S.Probafon Oë cerconduce g periodic lmrmnounced examinrdons of the
      defendnnt'scomputerequipmentathivherplace ofemplom entoron the computerathivherresidencewhich
         may includeretrievaland copying ofalldataâom thecomputerts)and any intemalorexternslperipheralsto
         ensure com pliance with this condiéon and/orrem ovalof such equipm entfor the purpose of conducting a m ore
         thoroughinspecéon;and consentatthedirecéonoftheU.S.Probaéon Oo certohaveinstmlledonthedefendnnt's
         computerts),atthedefendnnt'sexpezkse,anyhardwareorsoAwaresystemstomonitorthedefendnnt'scomputer
         use;




                                                                                                                56
    CaseCase
        0:21-mj-06112-AOV
           Case
             0:21-mj-06112-AOV
                1:19-cr-00227-JLS-MJR
                            Document
                                 Document
                                      5 Document
                                         Entered
                                          3-1 (Court
                                                 on
                                                  93FLSD
                                                     only)
                                                      FiledDocket
                                                            03/02/21
                                                            Filed 03/01/21
                                                                  03/02/2021
                                                                      Page 57
                                                                           Page
                                                                              Page
                                                                              of 62
                                                                                 3 of
                                                                                    577of 62
                                                       DEFENDANT:
                                                       CASE NIM ER:
                                                       PAGE TW REE


    o.LOCATION M OM TORG G PROGRAM : n e defendnnt shall be m onhored by the form of locaéon
      monitoring and shallabide by al1tchnology requirementsasnoted below,aswellasconi buteto the costsof
      servicesrenderedb%edon ( abilitytopay asdeterminedbytheU.S.Probation Oë cer- or- ( )paid by
      U.S.Probaéon;
          ocation morlitoring technology atthediscretion ofthe oë cer
           RadioFrequency (R.
                            F)monitoring(ElectronicM onitodng)
           ActiveGPS M onitoring
           VoiceRecoo tion
           Curfew:You arerestidedtoyourresidence ev> day from           to   .orasdirected by the supervising
           ofEcc.

           Home Detention:You areresi cted to yotlrresidence ata11tim esexceptfor:
           (      etlical
           (   )substanceabuseormentalhealthkeaa ent
           (     ourtappeazances
           (       orneyvisitsorcourtorderedobligaéons
           (   )rel- -        ices
           (   )          ent
           (   )otheractivitiesaspre-approvedby thesupervisingoo cer
-    p.RESD ENTIAL RE-ENTRY CEN TER:'Fhe defendnnt shallreside at a residentialre-entry center or
       halfway houseand abideby alltherulesandregulationsoftheprop am.Thecosttobepaid by ( lpretrial
       Services or ( )based on the defendant'sability to pay.You are rese cted to the residenialre-entry
       center/halfway house ata1ltimesexceptfor:
       (   )employment
       (   )education
       (   )reli/ousservices
       (   )medical,substanceabuse,ormentalhealthtreae ent
       (   )attomeyVisits
       (   )courtappenmnces
       (   )courtorderedobligaéons
       (   )reportingtoPretialServices
       (   )Other                                                       --
-    q.Third-party Custody:                                       willservemsathird party custodian and < 11
       reportany violadonsofthe rele% e conditionsto the U .S.Probafon Oo cer. Failure to comply with these
       requirements,thethirdparty custodian can be subjectto theprovisionsof 18 U.S.C.j401,Contemptof
       Court.
     r.The defendnntshallsube this person,property,residence,vehicle,papers, computers,(asdee ed in 18
-
       U.S.C.1030(e)(1)),othereleckoniccommlmication ordatastoragedevicesormediw oroflke,toasearch
       conducted by a Uited SàtesProbaion Oflker. n e defendantmustwnrn any otheroccupantsthatthe
      premisesmaybesubjecttosearchespursuanttothiscondition.Anysearchmustbeconductedataremsonable
      time and in are%onablem nnner.
                                                                                                         57
 CaseCase
     0:21-mj-06112-AOV
        Case
          0:21-mj-06112-AOV
             1:19-cr-00227-JLS-MJR
                         Document
                              Document
                                   5 Document
                                      Entered
                                       3-1 (Court
                                              on
                                               93FLSD
                                                  only)
                                                   FiledDocket
                                                         03/02/21
                                                         Filed 03/01/21
                                                               03/02/2021
                                                                   Page 58
                                                                        Page
                                                                           Page
                                                                           of 62
                                                                              4 of
                                                                                 587of 62
                                                                                         DEFENDANT:
                                                                                         CM E NUC ER:
                                                                                         PAGE FOUR


  s. M andatoc Adam W alsh Conditions: Defendnnt shall abide by specifed restrictions on personal
  associations,place ofabode,or tavel,to avoid allcontactwith an alleged victim ofthe crim e and with a
  potenéalwitness who may testify concerning the offense; reporton a regular basis to a desir ated 1aw
  eaforcementagency,pretrialservicesagency orotheragency;complywith aspecifedcurfew (withelectonic
  monitodng)andregain âom possessingaflrenrm,des% ctivedeviceorotherdangerottsweapons.
  t.AddiéonalSex Offense CondiéonsForDefendantsCharzed orConvicted ofa SexalslOffense:
                ( )Defendantmaynothavecontactwithvictimts),orKychildundertheageof18,unlessapproved
                          by the Courtorallowedby theU.S.Probation Oo cer.
                    )Thedefendnntshallnotpossessoruseany dataencryptiontechniqueorpropam andshall
                         providepmsswordsand administativerightsto theU.S.Probaion OY cer.
                    )Defendnntshallpnrticipateinspecializedsexoffenderevaluation andkea% ent,ifnecessary,
                          and to conu buteto thecostsofservicesrendered based on ability to pay,asdetermined by
                          theU.S.Probation Oflk e.
           4.       )Defendrmtshallnotpossess,procm e,purchaseorotherwiseobtninany internetcapabledevice
                          and/orcomputer.Additionally,the defendnntisprohibited 9om using anotherindividual's
                          computerordevicethathmsinternetcapability.
                    )Defendnntisprohibited9om esublishingormaintniningany emailaccountorsocialmedia
                         account.A dditionally,thedefendnntisprohibited 9om using anotherintlividual'semailaccotmt
                         orsocialm ediaaccount.M ustprod demonX y orupon request,personalphoneand creditcard
                         billingsto PretrialServicesto consrm there areno serviceswith any internetservicesprovider.
                    )Defendnntisnotpermittedtoenterplaceswherechildrenconvegateincluding,butnotlimited
                         to any play areas,playp otmds,librades,children-themed restaurants,daycares,schools,
                         amusem entparks,cnrnivals/fairs,unlessapproved by theU .S.Probaéon Oo cer.
           7.       )'l'hedefendantshallnotbeinvolvedin anychildren'soryouthorge zations.
           8.       ) Defendnntisprohibited9om viewing,owning,orpossessingany obscene,pornopaphic,or
                         sexually stim ulating visualorauditorym atedal,including telephone,electmnic mediw
                         Com ptlterW OF D S,0rCom lm ter Services.
                    )Thedefendantshallparticipatein amaintenancepolypaph examinationtoperiodically
                        invesfgatethedefenHnnt'scomptiance.Thepolyp aph exam ination shallspecé cally address
                        only defendnnt'scom plir ce ornon-com pliance with the specialcondidonsofrelease and shall
                        notinquire into thefactsofthepending criminnlcase againstdefendnnt.n edefendantwill
                        conGbutetothecostsofservicesrendered(co-payment)basedon abilitytopayoravailability
                        ofthird party pam ent.
  u.Maykaveltoandâom:rT)e(-                                                 Ntj,and mtkstnotify PretrialServicesofkavelplans before
  leaving and upon reozrn.
/ v.Complywiththefollowingaddidonalconditionsofbond:
      -         N                '               x..jk   '            ..             A
   *                '--''-'''-                                        *     '                '
                                     .- o    .               .
                                                                     x.         o'
                                                                                 x       <   .
   .- ' î                  P e. '                        o            .V-            a       k '!o   e-
  -
          W tk                                   (Ve
             Vj                             W * ' okeojxxza s (yus jqm jog o ay qqq y co tx jgo
                                                                 .
                                                                                                          w
                                                                                                                            x

  - VV C<$$ov.
             z kyNjsjy c                                                                                      '-l/
                                                                                                                 -
    C P (Xtkv          x1wbctexajjr
                                  -ysu.
                                      z-j.cmjs y                                                                xel
                                                                                                                  z-k   wu 'uk(
                                                                                                                                58
   CaseCase
       0:21-mj-06112-AOV
          Case
            0:21-mj-06112-AOV
               1:19-cr-00227-JLS-MJR
                           Document
                                Document
                                     5 Document
                                        Entered
                                         3-1 (Court
                                                on
                                                 93FLSD
                                                    only)
                                                     FiledDocket
                                                           03/02/21
                                                           Filed 03/01/21
                                                                 03/02/2021
                                                                     Page 59
                                                                          Page
                                                                             Page
                                                                             of 62
                                                                                5 of
                                                                                   597of 62
                                                       DEFENDANT:
                                                       CASE NUM ER:
                                                       PAGE FIVE


                  PENALTV S AND SANCTIONS APPLICM LE TO DEFEO ANT

      Violation ofany oftheforegoing conditionsofreleasem ay resultin the imm ediate issllnnceofawarrant
forthe defendant'sarrest a revocation ofrele%e,and orderofdetenéon,asprovided in 18 U.S.C.53148,
forfeitureofany bailposte; andaprosecution forcontemptasprovided in 18U.S.C.j401,which colzldresult
in apossibleterm ofim prisonmentorafne.

      n e comm ission of any offense wh le on pretrialrele% e m ay result in an adtlitionalsentence upon
conviction forsuch offenseto aterm ofim pdsomnentofnotmore than ten years,ifthe offenseisa felony;ora
term of imprisonment of not more than one year,if the ofense is a misdem eanor.This sentence shallbe
consecutiveto any othersentenceand mustbeim posed in addidon to the sentencereceived fortheoffenseitself.

        Title18U.S.C.51503makesitafelonycriminalofenseplnishablebyimprisonmentanda$250,000fme
to intimidateorattemptto intimidateawioess,jurororox cerofthecourt;18U.S.C.j1510makesitafelony
criminalofense pmishable by im prisonm entand a$250,000 fme to obs% ctacrim inalinvesdgation;18 U.S.C.
j1512 makesitafelony criminaloflknse pmishableby imprisonmentand a $250,000 fme to tnmperwith a
wiGess,victim orinformant;and 18U.S.C.j1513makesitafelonycriminaloflknsepmishablebyimprisonment
and a$250,000 fm eto retaliateagninqtawiO ess,victim orinformant,orthreaten to do so.

      Itisacriminalofenseunder18 U.S.C.j3146,ifafterhaving been released,the defendantknowingly
failsto appearasrequired by the conditions ofrelea e,orto surrenderforthe service ofsentence pursllnntto a
courtorder.Ifthe defendnntwasreleased in connection with a charge of,orwhile awaiting sentence,surrender
forthe serviceofa sentence,orappealorcertiorariO erconvicuon for:

    (1)an offensepe shableby deatk lifeimprisonment orimpdsonmentforaterm offfteen yearsormore
       thedefendantshallbe fm ed notmorethan $250,000 orim pdsoned fornotm orethan ten years,orboth;
    (2)an offenseptmishableby imprisonmentforaterm of5veyearsormore,butlesstban ffteenyears,the
       defendantshallbe fned notm orethan $250,000 orim prisoned fornotm orethan fveyears,orboth;
    (3)any otherfelony,thedefendnntshallbesnednotmorethan$250,000orimpdsonednotmorethantwo
       years,orboth;
    (4)amisdemeanor,thedefendnntshallbe fmed notmorethrm $100,000 orimpdsoned notmorethan one
       year,orboth.

       A term ofimprisonm entimposed forfailureto appearorsurrendershallbeconsecutiveto the sentenceof
impdsonmentforany otheroffense.In addition,a failuretoappearmay resultin the forfeitureofany bailposted,
which meansthatthedefendnnt* 1beobligated to pay the fullamountofthe bondmwhich may be enforcedby
allapplicable law s ofthe U nited States.




                                                                                                         59
   CaseCase
       0:21-mj-06112-AOV
          Case
            0:21-mj-06112-AOV
               1:19-cr-00227-JLS-MJR
                           Document
                                Document
                                     5 Document
                                        Entered
                                         3-1 (Court
                                                on
                                                 93FLSD
                                                    only)
                                                     FiledDocket
                                                           03/02/21
                                                           Filed 03/01/21
                                                                 03/02/2021
                                                                     Page 60
                                                                          Page
                                                                             Page
                                                                             of 62
                                                                                6 of
                                                                                   607of 62
                                                                            DEFENDANT:
                                                                            CASE NUM ER:
                                                                            PAGE SW

                           PENC TIES AAD SANCTIONS APPLICABLE TO SIJXETV S
Violadon bythedefendnntofany oftheforegoing conditionsofrelease willresultin an immediateobligation by the surety orsureties
topaythefu.
          llamotmtoftàebond.Fodeitureofthebondforanybreachofoneormoreconditionsmaybedeclaredbyajudicialoccer
ofanyUnited StatesDistrid Courthaving cognizanceoftheaboveentitled matteratthetimeofsuchbreach,and ifthebond isforfeited
andtheforfeitureisnotsetasideorremitted,judo entmay beentereduponmotioninsuchUnitedStatesDisGctCourtagainsteach
suretyjointly and severally fortheamotmtofthebon; togeierwithZterestand costs,and execution maybebsuedandpayment
secured asprovidedby theFederalRulesofCriminalProcedureand otherlawsoftheUnited States.
                                                    SIGNATURES
Ihavecarefully readand1lmderstandthisentireappenmncebond consisting ofseven pages,orithasbeenreadtome,and,ifnecessary,
translatedintomynativelanguage,andIu ow thatIam obligatedby 1aw tocomplywith allofthetermsofthisbond-Ipromisetoobey
allconditionsofthisbond,to appearin courtasrequirei andto surrenderforserviceofany sentence imposed.Iam awareofthe
penaltiesandsancuonsoutlined in thisbondforviolationsoftheterm softhebond.
1.
 f1am anagentactingfororonbehalfofacop oratesurety,IfurtherrepresentthatIam aduly authorizedagentforthecorporatesurety
and havefullpowerto executethisbond Z the amotmtstated.
                                                               DEFEND ANT
Sir edthis               day of                          ,21        at                         ,Flodda
Siredandaceowledgedbeforeme:                                    DEFENDANT:(Signature)                    ' Z
W ITNESS:                                                                       -p                                    .'    l
                                                                                       City
       ci
        ty                         State

                                                        CORPORATE SURETY
Si> ed thks              day of                          ,21        at                         ,Flodda
SIJREW :                                                            AGENT:(Signature)
                                                                    PR INT N AM :
         City                           State

                                                        W DIO UAL SIJRETIES
Signedthis       dayof            ,21      at             ,Florida Signedthis           dayof             ,21         at          .Fltxi1
SUXETY:(Signature)                                                       SURE'I'Y:(Signature)                 -   -


PR INT NW          :                                                     PRN   NA M E:
QH ,
   AH ONO              TO DEW NDANT:                                     QELATIONSO TO DEFENDANT:

                City                            State                           City                                       Shqk

Si> edthk        iayof            ,21      at             ,Floril    Sige this          dayof             ,21         at          .Flori1
SURETY:(Signature)                                                   SIJXETY:(Signature)
PRINT NAM E:                                                         PRINT NA4fE:
QELAH ONH TO DEFENDANT:                                              RELATIONO                TO DEFENDANT:

              City                              State                           City                                       SbAe
                                                 H PR O VA L BY TH E CO U RT
Ilate:            Mar 2, 2021
                                                                         ALICIA 0.VALLE
                                                                         IN TED STATES M AGISTR ATE JUDGE
                                                                                                                                            60
        CaseCase
            0:21-mj-06112-AOV
               Case
                 0:21-mj-06112-AOV
                    1:19-cr-00227-JLS-MJR
                                Document
                                     Document
                                          5 Document
                                             Entered
                                              3-1 (Court
                                                     on
                                                      93FLSD
                                                         only)
                                                          FiledDocket
                                                                03/02/21
                                                                Filed 03/01/21
                                                                      03/02/2021
                                                                          Page 61
                                                                               Page
                                                                                  Page
                                                                                  of 62
                                                                                     7 of
                                                                                        617of 62
                     CM /ECF RESTRICTED                                DEFENDANT:
                                                                       CASE NUM ER:
                                                                       PAGE SEVEN
                                  PENALTIES AND SANCTIONS APPLICABLE TO SURETW S
     Violation by thedefendrmtofany ofthe foregoing conditionsofrele%ewillresultin an immediateobligation by the suretyorsureties
    topaythefullamotmtofthebond.Forfeitureofthebondforanybreachofoneormoreconditionsmaybedeclaredbyajudiciaioccer
    ofany United StatesDistrictCourthavingcognizanceoftheaboveentitledmatterattlzetimeofsuchbreach, andifthebondisforfeited
    andtheforfeitureisnotsetasideorremitted,judo entmaybeentereduponmotioninsuchUnitedStatesDisectCourtagainsteach
    suretyjointly andseverallyfortheamolmtofthebon; togetàerwithinterestand costs,andexecution may beissuedand pam ent
    secured asprovided by theFederalRulesofCri
                                             m inalProcedureand otherlawsoftàeUnited Sàtes.
                                                           SIG NATIJRES
    Ihavecarefully readand 1understand thisentireappearancebond consisdngofseven pages,orithasbeenreadto me,and,ifnecessary,
    tranqlatedZtomy naévelanguage,alld I% ow that1am obligatedby1aw tocomply withalloftheterm softllisbond-Ipromisetoobey
    allconditions ofthisbond,to appearin courtasrequired,and to surrender for serviceofany sentence imposed.Iam aware ofthe
    penaldesand sancéonsoutlined in thisbond forviolationsofthetermsofthebond.
    IfIam an agentactingfororonbehalfofacop oratesurety,IfurtherrepresentthatIam aduly authorizedagentforthecorporatesurety
    andhavefullpowerto executethisbond Z theamountsoted.
                                                            DEFEND ANT
'

    Sir ed this           day of                      ,21        at                  ,Florida
    Siredandaceowledgedbeforeme:                             DEFENDANT:(Signature)              .
                                                                                                      -     >   j .
    WITNESS:                                                 ADDRESS:
                                                               ;$
                                                                      tn )t./k
                                                                             s-                                          ,
                                                                                                                      ' 4.      e
    A oo u ss:                                                    ,.
                                                                                         tkv /,,tzw, lt/s.J /
                                      za:                    TELEI>HOXE: D /( - s-z/z- -%;.
                                                                                          7.5
                                                                                            .>z,
                                                      CORPORATE SURETY
    Si> edthis            day of                      ,21        at                  ,Flodda
    SIJREW :                                                 AGENT:(Signature)
    ADDRESS:                                                 PRINT NAM E:
                                      Z1P:                   TELEPH O NE:

                                                      INDW D UAL SURETIES
    Sige dés * of                   ,21 at             ,Fl
                                                         ohda SignedMs * of                           ,21 at                 ,Flcrida
    SURE'l'
          Y:(Signature)                           -           SITRE'I'
                                                                     Y:(Signature)
    PRINT NAM :                                                   PRINT NW      :
    RELATIONO        TO DEFENDW      :                            RELATIONO         TO DEFENDANT:
    ADDRESS:                                                      ADDRESS:
                                      ZV :                                                                       ZV :
    TEI,
       EPHONE:                                                    '
                                                                  FEI,EPHONE:

    Signedtbis    dqyof             ,21   at           ,FloriY    Sir edthis   dayof                  ,21       at           ,Flori+
    SURETY:(Signature)                                            SURE'I'
                                                                        Y:(Signature)
    PRINT NW :                                                    PRINT NW :
    QETM O NO TO DEFENDANT:                                       RELAH ONSO TO DG                  ANT:
    ADDR ESS:                                                     ADDRESS:
                                     ZD :                                                                       Z1P:
    TELEPHONE:                                                    TELEPHONE:

                                                                                                                                        61
Case 0:21-mj-06112-AOV
        Case
           Case
             1:19-cr-00227-JLS-MJR
                 0:21-mj-06112-AOV
                          Document 5 Document
                                      Entered on
                                               4
                                               93FLSD
                                                  Filed
                                                   FiledDocket
                                                        03/01/21
                                                         03/02/21
                                                               03/02/2021
                                                                  Page
                                                                   Page1 62
                                                                         of Page
                                                                            1of 62 62 of 62

                                SOUTHERN DISTRICT OF FLORIDA
                                      Case No. 21-MJ-6112-AOV

United States of America
               Plaintiff,

      v.
Peter Gerace, Jr.
               Defendant.

___________________________/

                                       ORDER OF REMOVAL

       It appearing that in the Western District of New York, an Indictment was filed against the
above-named defendant on a charge of Conspiracy to Defraud the United States, and that the defendant
was arrested in the Southern District of Florida and was given a hearing before United States Magistrate
Judge Alicia O. Valle at Fort Lauderdale, Florida, which officially committed the defendant for removal
to the Western District of New York, it is ORDERED AND ADJUDGED that the defendant be
removed to the above-named district for trial on said charge.
       And it further appearing that the defendant waived further hearing in the said removal
proceedings and was held by the Magistrate Judge Alicia O. Valle for removal and released to Home
Confinement with GPS Location Monitoring which was approved by the United States Magistrate
Judge Alicia O. Valle, and it is further ORDERED that the defendant shall appear in the aforesaid
district at such times and places as may be ordered by that District Court, in accordance with the terms
and conditions of aforesaid bond furnished by the defendant, and it is further ORDERED that the funds,
plus interest, which may have been deposited on behalf of this defendant with the Clerk of the Court
under Bail Reform Act be transferred to the district where removed.
       DONE AND ORDERED at Fort Lauderdale, Florida on 3/1/2021.




                                                    _____________________________________
                                                    Alicia O. Valle
                                                    United States Magistrate Judge




                                                                                                           62
